 



Exhibit 10.23
Lease Agreement
By and Between
Harbor Investment Partners,
a California general partnership
as Landlord
and
NovaRay, Inc.,
a Delaware corporation
as Tenant
Dated July 1, 2005

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page   Basic Lease Information     iv  
 
           
1.
  Demise     1  
 
           
2.
  Premises     1  
 
           
3.
  Term     2  
 
           
4.
  Rent     2  
 
           
5.
  Utility Expenses     8  
 
           
6.
  Late Charge     8  
 
           
7.
  Security Deposit     9  
 
           
8.
  Possession     11  
 
           
9.
  Use of Premises     11  
 
           
10.
  Acceptance of Premises     13  
 
           
11.
  Surrender     13  
 
           
12.
  Alterations and Additions     14  
 
           
13.
  Maintenance and Repairs of Premises     16  
 
           
14.
  Landlord’s Insurance     17  
 
           
15.
  Tenant’s Insurance     18  
 
           
16.
  Indemnification     19  
 
           
17.
  Subrogation     19  
 
           
18.
  Signs     20  
 
           
19.
  Free From Liens     20  
 
           
20.
  Entry By Landlord     20  
 
           
21.
  Destruction and Damage     21  
 
           
22.
  Condemnation     23  

i



--------------------------------------------------------------------------------



 



                      Page  
23.
  Assignment and Subletting     24  
 
           
24.
  Tenant’s Default     28  
 
           
25.
  Landlord’s Remedies     30  
 
           
26.
  Landlord’s Right to Perform Tenant’s Obligations     33  
 
           
27.
  Attorneys’ Fees     33  
 
           
28.
  Taxes     34  
 
           
29.
  Effect of Conveyance     34  
 
           
30.
  Tenant’s Estoppel Certificate     34  
 
           
31.
  Subordination     34  
 
           
32.
  Environmental Covenants     35  
 
           
33.
  Notices     39  
 
           
34.
  Waiver     39  
 
           
35.
  Holding Over     40  
 
           
36.
  Successors and Assigns     40  
 
           
37.
  Time     40  
 
           
38.
  Brokers     40  
 
           
39.
  Limitation of Liability     40  
 
           
40.
  Financial Statements     41  
 
           
41.
  Rules and Regulations     41  
 
           
42.
  Mortgagee Protection     41  
 
           
43.
  Parking     42  
 
           
44.
  Entire Agreement     43  
 
           
45.
  Interest     43  
 
           
46.
  Construction     43  
 
           
47.
  Representations and Warranties of Tenant     44  

ii



--------------------------------------------------------------------------------



 



                      Page  
48.
  Security     44  
 
           
49.
  Jury Trial Waiver     44  
 
           
50.
  Option to Renew     45  
 
           
51.
  Furniture     46  

Exhibit

A    Diagram of the Premises   B    Rules and Regulations   C    Form of Tenant
Estoppel Certificate   D    Hazardous Materials Disclosure Certificate

iii



--------------------------------------------------------------------------------



 



Lease Agreement
Basic Lease Information

     
Lease Date:
  July 1, 2005
 
   
Landlord:
  Harbor Investment Partners,
 
  a California general partnership
 
   
Landlord’s Address:
  c/o UBS Realty Investors llc
 
  455 Market Street, Suite 1540
 
  San Francisco, California 94105
 
  Attention: Asset Manager,
 
 
The Harbor Business Park
 
   
 
  All notices sent to Landlord under this Lease shall be sent to the above
address, with copies to:
 
   
 
            Insignia/ESG of California, Inc.
 
            160 West Santa Clara Street, Suite 1350
 
            San Jose, California 95113
 
            Attention: Property Manager,
 
 
          The Harbor Business Park
 
   
Tenant:
  NovaRay, Inc.,
 
  a Delaware corportation
 
   
Tenant’s Contact Person:
  Marc Whyte
 
   
Tenant’s Address and
  1850 Embarcadero Road
Telephone Number:
  Palo Alto, California 94303
 
  (650) ______________________
 
   
Premises Square Footage:
  Approximately twelve thousand twenty-two (12,022) rentable square feet
 
   
Premises Address:
  1850 Embarcadero Road
 
  Palo Alto, California 94303
 
   
Project:
  The Harbor Business Park, 1800–1858 Embarcadero Road and 2445—2465 Faber
Place, Palo Alto, California, together with the land on which the Project is
situated and all Common Areas
 
   
Building (if not the same
  1850 Embarcadero Road
as the Project):
  Palo Alto, California 94303

iv



--------------------------------------------------------------------------------



 



     
Tenant’s Proportionate
   
Share of Project:
  4.64% 
 
   
Tenant’s Proportionate
   
Share of Building:
  54.59% 
 
   
Length of Term:
  Eighteen (18) months
 
   
Commencement Date:
  August 1, 2005
 
   
Expiration Date:
  January 31, 2007

                     
Monthly Base Rent:
  Months   Sq. Ft.   Monthly Base Rate   Monthly Base Rent
 
  1 — 12   12,022   × $1.00     =$12,022.00  
 
  13 — 18   12,022   × $1.03     =$12,382.66  

     
Prepaid Base Rent:
  Twelve Thousand Twenty-Two Dollars ($12,022.00)
 
   
Prepaid Additional Rent:
  Six Thousand Five Hundred Nineteen Dollars ($6,519.00)
 
   
Month to which Prepaid Base Rent and Additional Rent will be Applied:
  First (1st) month of the Term
 
   
Security Deposit:
  Thirty Seven Thousand One Hundred Forty Seven and 98/100 Dollars ($37,147.98)
 
   
Permitted Use:
  General office use and research and development
 
   
Unreserved Parking Spaces:
  Thirty-nine (39) nonexclusive and undesignated parking spaces
 
   
Brokers:
  BT Commercial (Landlord’s Broker)
 
  CPS (Tenant’s Broker)

v



--------------------------------------------------------------------------------



 



Lease Agreement
     This Lease Agreement is made and entered into by and between Landlord and
Tenant on the Lease Date. The defined terms used in this Lease which are defined
in the Basic Lease Information attached to this Lease Agreement (“Basic Lease
Information”) shall have the meaning and definition given them in the Basic
Lease Information. The Basic Lease Information, the exhibits, the addendum or
addenda described in the Basic Lease Information, and this Lease Agreement are
and shall be construed as a single instrument and are referred to herein as the
“Lease”.
1. Demise
     In consideration for the rents and all other charges and payments payable
by Tenant, and for the agreements, terms and conditions to be performed by
Tenant in this Lease, Landlord does hereby lease to Tenant, and Tenant does
hereby hire and take from Landlord, the Premises described below (the
“Premises”), upon the agreements, terms and conditions of this Lease for the
Term hereinafter stated.
2. Premises
     The Premises demised by this Lease is located in that certain building (the
“Building”) specified in the Basic Lease Information, which Building is located
in that certain real estate development (the “Project”) specified in the Basic
Lease Information. The Premises has the address and contains the square footage
specified in the Basic Lease Information. The location and dimensions of the
Premises are depicted on Exhibit A, which is attached hereto and incorporated
herein by this reference; provided, however, that any statement of square
footage set forth in this Lease, or that may have been used in calculating any
of the economic terms hereof, is an approximation which Landlord and Tenant
agree is reasonable and, except as expressly set forth in Paragraph 4(d)(iii)
below, no economic terms based thereon shall be subject to revision whether or
not the actual square footage is more or less. Tenant shall have the
non-exclusive right (in common with the other tenants, Landlord and any other
person granted use by Landlord) to use the Common Areas (as hereinafter
defined), except that, with respect to the Project’s parking areas (the “Parking
Areas”), Tenant shall have only the rights, if any, set forth in Paragraph 43
below. No easement for light or air is incorporated in the Premises. For
purposes of this Lease, the term “Common Areas” shall mean all areas and
facilities outside the Premises and within the exterior boundary line of the
Project that are provided and designated by Landlord for the non-exclusive use
of Landlord, Tenant and other tenants of the Project and their respective
employees, guests and invitees. Tenant understands and agrees that the Premises
shall be leased by Tenant in its as-is condition without any improvements or
alterations by Landlord.
     Landlord has the right, in its sole discretion, from time to time, to:
(a) make changes to the Common Areas, the Building and/or the Project,
including, without limitation, changes in the location, size, shape and number
of driveways, entrances, parking spaces, Parking Areas, ingress, egress,
direction of driveways, entrances, hallways, corridors, lobby areas and
walkways; (b) close temporarily any of the Common Areas for maintenance purposes
so long as reasonable access to the Premises remains available; (c) add
additional buildings and improvements to the Common Areas or remove existing
buildings or improvements therefrom; (d) use the Common

1



--------------------------------------------------------------------------------



 



Areas while engaged in making additional improvements, repairs or alterations to
the Project or any portion thereof; and (e) do and perform any other acts, alter
or expand, or make any other changes in, to or with respect to the Common Areas,
the Building and/or the Project as Landlord may, in its sole discretion, deem to
be appropriate. Without limiting the foregoing, Landlord reserves the right from
time to time to install, use, maintain, repair, relocate and replace pipes,
ducts, conduits, wires, and appurtenant meters and equipment for service to the
Premises or to other parts of the Building which are above the ceiling surfaces,
below the floor surfaces, within the walls and in the central core areas of the
Building which are located within the Premises or located elsewhere in the
Building. In connection with any of the foregoing activities of Landlord,
Landlord shall use reasonable efforts while conducting such activities to
minimize any interference with Tenant’s use of the Premises.
     No rights to any view or to light or air over any property, whether
belonging to Landlord or any other person, are granted to Tenant by this Lease.
If at any time any windows of the Premises are temporarily darkened or the light
or view therefrom is obstructed, the same shall be without liability to Landlord
and without any reduction or diminution of Tenant’s obligations under this
Lease.
3. Term
     The term of this Lease (the “Term”) shall be for the period of months
specified in the Basic Lease Information, commencing on the Commencement Date
and expiring on the Expiration Date, each as specified in the Basic Lease
Information.
4. Rent
     (a) Base Rent. Tenant shall pay to Landlord, in advance on the first day of
each month, without further notice or demand and without offset, rebate, credit
or deduction for any reason whatsoever, the monthly installments of rent
specified in the Basic Lease Information (the “Base Rent”).
     Upon execution of this Lease, Tenant shall pay to Landlord the Security
Deposit, the Prepaid Base Rent and first monthly installment of estimated
Additional Rent (as hereinafter defined) specified in the Basic Lease
Information to be applied toward Base Rent and Additional Rent for the month of
the Term specified in the Basic Lease Information.
     (b) Additional Rent. This Lease is intended to be a triple-net Lease with
respect to Landlord; and subject to Paragraph 13(b) below, the Base Rent owing
hereunder is (i) to be paid by Tenant absolutely net of all costs and expenses
relating to Landlord’s ownership and operation of the Project and the Building,
and (ii) not to be reduced, offset or diminished, directly or indirectly, by any
cost, charge or expense payable hereunder by Tenant or by others in connection
with the Premises, the Building and/or the Project or any part thereof. The
provisions of this Paragraph 4(b) for the payment of Tenant’s Proportionate
Share(s) of Expenses (as hereinafter defined) are intended to pass on to Tenant
its share of all such costs and expenses. In addition to the Base Rent, Tenant
shall pay to Landlord, in accordance with this Paragraph 4, Tenant’s
Proportionate Share(s) of all costs and expenses paid or incurred by Landlord in
connection with the ownership, operation, maintenance, management and repair of
the Premises,

2



--------------------------------------------------------------------------------



 



the Building and/or the Project or any part thereof (collectively, the
“Expenses”), including, without limitation, all the following items (the
“Additional Rent”):
          (i) Taxes and Assessments. All real estate taxes and assessments,
which shall include any form of tax, assessment, fee, license fee, business
license fee, levy, penalty (if a result of Tenant’s delinquency), or tax (other
than net income, estate, succession, inheritance, transfer or franchise taxes),
imposed by any authority having the direct or indirect power to tax, or by any
city, county, state or federal government or any improvement or other district
or division thereof, whether such tax is: (A) determined by the area of the
Premises, the Building and/or the Project or any part thereof, or the Rent and
other sums payable hereunder by Tenant or by other tenants, including, but not
limited to, any gross income or excise tax levied by any of the foregoing
authorities with respect to receipt of Rent and/or other sums due under this
Lease; (B) upon any legal or equitable interest of Landlord in the Premises, the
Building and/or the Project or any part thereof; (C) upon this transaction or
any document to which Tenant is a party creating or transferring any interest in
the Premises, the Building and/or the Project; (D) levied or assessed in lieu
of, in substitution for, or in addition to, existing or additional taxes against
the Premises, the Building and/or the Project, whether or not now customary or
within the contemplation of the parties; or (E) surcharged against the Parking
Areas. Tenant and Landlord acknowledge that Proposition 13 was adopted by the
voters of the State of California in the June, 1978 election and that
assessments, taxes, fees, levies and charges may be imposed by governmental
agencies for such purposes as fire protection, street, sidewalk, road, utility
construction and maintenance, refuse removal and for other governmental services
which may formerly have been provided without charge to property owners or
occupants. It is the intention of the parties that all new and increased
assessments, taxes, fees, levies and charges due to any cause whatsoever are to
be included within the definition of real property taxes for purposes of this
Lease. “Taxes and assessments” shall also include legal and consultants’ fees,
costs and disbursements incurred in connection with proceedings to contest,
determine or reduce taxes, Landlord specifically reserving the right, but not
the obligation, to contest by appropriate legal proceedings the amount or
validity of any taxes.
          (ii) Insurance. All insurance premiums for the Building and/or the
Project or any part thereof, including premiums for “all risk” fire and extended
coverage insurance, commercial general liability insurance, rent loss or
abatement insurance, earthquake insurance, flood or surface water coverage, and
other insurance as Landlord deems necessary in its sole discretion, and any
deductibles paid under policies of any such insurance.
          (iii) Utilities. The cost of all Utilities (as hereinafter defined)
serving the Premises, the Building and the Project that are not separately
metered to Tenant, any assessments or charges for Utilities or similar purposes
included within any tax bill for the Building or the Project, including, without
limitation, entitlement fees, allocation unit fees, and/or any similar fees or
charges and any penalties (if a result of Tenant’s delinquency) related thereto,
and any amounts, taxes, charges, surcharges, assessments or impositions levied,
assessed or imposed upon the Premises, the Building or the Project or any part
thereof, or upon Tenant’s use and occupancy thereof, as a result of any
rationing of Utility services or restriction on Utility use affecting the
Premises, the Building and/or the Project, as contemplated in Paragraph 5 below
(collectively, “Utility Expenses”).

3



--------------------------------------------------------------------------------



 



          (iv) Common Area Expenses. All costs to operate, maintain, repair,
replace, supervise, insure and administer the Common Areas, including supplies,
materials, labor and equipment used in or related to the operation and
maintenance of the Common Areas, including Parking Areas (including, without
limitation, all costs of resurfacing and restriping Parking Areas), signs and
directories on the Building and/or the Project, landscaping (including
maintenance contracts and fees payable to landscaping consultants), amenities,
sprinkler systems, sidewalks, walkways, driveways, curbs, lighting systems and
security services, if any, provided by Landlord for the Common Areas, and any
charges, assessments, costs or fees levied by any association or entity of which
the Project or any part thereof is a member or to which the Project or any part
thereof is subject.
          (v) Parking Charges. Any parking charges or other costs levied,
assessed or imposed by, or at the direction of, or resulting from statutes or
regulations, or interpretations thereof, promulgated by any governmental
authority or insurer in connection with the use or occupancy of the Building or
the Project.
          (vi) Maintenance and Repair Costs. Except for costs which are the
responsibility of Landlord pursuant to Paragraph 13(b) below, all costs to
maintain, repair, and replace the Premises, the Building and/or the Project or
any part thereof, including, without limitation, (A) all costs paid under
maintenance, management and service agreements such as contracts for janitorial,
security and refuse removal, (B) all costs to maintain, repair and replace the
roof coverings of the Building or the Project or any part thereof, and (C) all
costs to maintain, repair and replace the heating, ventilating, air
conditioning, plumbing, gas, sewer, drainage, electrical, fire protection and
life safety systems and other mechanical and electrical systems and equipment
serving the Premises, the Buildings and/or the Project or any part thereof
(collectively, the “Systems”).
          (vii) Life Safety Costs. All costs to install, maintain, repair and
replace all life safety systems, including, without limitation, all fire alarm
systems, serving the Premises, the Building and/or the Project or any part
thereof (including all maintenance contracts and fees payable to life safety
consultants) whether such systems are or shall be required by Landlord’s
insurance carriers, Laws (as hereinafter defined) or otherwise.
          (viii) Management and Administration. All costs for management and
administration of the Premises, the Building and/or the Project or any part
thereof, including, without limitation, a property management fee (the
“Management Fee”), accounting, auditing, billing, postage, salaries and benefits
for clerical and supervisory employees, whether located on the Project or
off-site, payroll taxes and legal and accounting costs and fees for licenses and
permits related to the ownership and operation of the Project; provided,
however, that the Management Fee shall not exceed, on an annual basis, three
percent (3%) of Base Rent collected by Landlord in connection with to the
ownership and operation of the Project during such period.
          Notwithstanding anything in this Paragraph 4(b) to the contrary,
(i) with respect to all sums payable by Tenant as Additional Rent under this
Paragraph 4(b) for the replacement of any item or the construction of any new
item in connection with the physical operation of the Premises, the Building or
the Project (i.e., HVAC, roof membrane or coverings and Parking Areas) which is
a capital item the replacement of which would be capitalized under generally

4



--------------------------------------------------------------------------------



 



accepted commercial real estate accounting practices then Tenant shall be
required to pay only the pro rata share of the cost of the item falling due
within the Term (including any renewal term) based upon the amortization of the
same over the useful life of such item, under such generally accepted commercial
real estate accounting practices, and (ii) with respect to all sums payable by
Tenant as Additional Rent under this Paragraph 4(b) for earthquake insurance
deductibles, to the extent any such earthquake damage relates to items which are
capital items (the normal replacement of which would be capitalized under
generally accepted commercial real estate accounting practices) then such
deductible shall be allocated among such capital and non-capital items and the
pro rata share of the deductible payable by Tenant shall limited to the costs of
the damage which are allocable to the remainder of the Term (including any
renewal term) based upon the costs of the non-capital items and the amortization
of the capital items over their useful life, as determined by generally accepted
commercial real estate accounting practices.
     (c) Exclusions from Expenses. Notwithstanding anything to the contrary
contained in Paragraph 4(b) above, “Expenses” and “Additional Rent” shall not
include the following (the “Expense Exclusions”):
          (i) Leasing commissions, attorneys’ fees, costs, disbursements, and
other expenses incurred in connection with negotiations or disputes with
tenants, or in connection with leasing, renovating, or improving space for
tenants or other occupants or prospective tenants or other occupants of the
Building or Project.
          (ii) The cost of any service sold to any tenant (including Tenant) or
other occupant for which Landlord is actually reimbursed as an additional charge
or rental over and above the basic rent and escalations payable under the lease
with that tenant.
          (iii) Any depreciation on the Building or Project.
          (iv) Expenses in connection with services or other benefits of a type
that are not provided to Tenant but which are provided to and actually paid for
by another tenant or occupant of the Building or Project.
          (v) Costs incurred due to Landlord’s intentional violation of any
terms or conditions of this Lease or any other lease relating to the Building or
Project.
          (vi) All interest, loan fees, and other carrying costs related to any
mortgage or deed of trust encumbering the Project, and all rental and other
amounts payable due under any ground affecting the Project.
          (vii) Any compensation paid to clerks, attendants, or other persons in
commercial concessions operated by Landlord.
          (viii) subject to the provisions of Paragraphs 21 and 22 below, any
costs of maintenance or repairs resulting from a casualty or condemnation (other
than insurance deductibles which shall be governed by Paragraph 4(b)(ii) above;

5



--------------------------------------------------------------------------------



 



          (ix) Costs for sculpture, paintings, or other objects of art (nor
insurance thereon or extraordinary security in connection therewith).
          (x) Wages, salaries, or other compensation paid to any executive
employees above the grade of senior property manager.
          (xi) The cost of containing, removing, or otherwise remediating any
contamination of the Property (including the underlying land and ground water)
by any toxic or hazardous materials (including, without limitation, asbestos and
“PCBs”) where such contamination existed prior to the date of this Lease.
     (d) Payment of Additional Rent.
          (i) Upon commencement of this Lease, Landlord shall submit to Tenant
an estimate of monthly Additional Rent for the period between the Commencement
Date and the following December 31 and Tenant shall pay such estimated
Additional Rent on a monthly basis, in advance, on the first day of each month.
Tenant shall continue to make said monthly payments until notified by Landlord
of a change therein. If at any time or times Landlord reasonably determines that
the amounts payable under Paragraph 4(b) for the current year will vary from
Landlord’s estimate given to Tenant, Landlord, by notice to Tenant, may revise
the estimate for such year, and subsequent payments by Tenant for such year
shall be based upon such revised estimate. By April 1 of each calendar year,
Landlord shall endeavor to provide to Tenant a statement (an “Expense
Statement”) showing the actual Additional Rent due to Landlord for the prior
calendar year, to be prorated during the first year from the Commencement Date.
If the total of the monthly payments of Additional Rent that Tenant has made for
the prior calendar year is less than the actual Additional Rent chargeable to
Tenant for such prior calendar year, then Tenant shall pay the difference in a
lump sum within thirty (30) days after receipt of such Expense Statement from
Landlord. Any overpayment by Tenant of Additional Rent for the prior calendar
year shall be credited towards the Additional Rent next due, or returned to
Tenant within thirty (30) days if no further Additional Rent is due.
          (ii) Landlord’s then-current annual operating and capital budgets for
the Building and the Project or the pertinent part thereof shall be used for
purposes of calculating Tenant’s monthly payment of estimated Additional Rent
for the current year, subject to adjustment as provided above. Landlord shall
make the final determination of Additional Rent for the year in which this Lease
terminates as soon as possible after termination of such year. Even though the
Term has expired and Tenant has vacated the Premises, Tenant shall remain liable
for payment of any amount due to Landlord in excess of the estimated Additional
Rent previously paid by Tenant, and, conversely, Landlord shall promptly return
to Tenant any overpayment. Failure of Landlord to submit Expense Statements as
called for herein shall not be deemed a waiver of Tenant’s obligation to pay
Additional Rent as herein provided.
          (iii) With respect to Expenses which Landlord allocates to the
Building, Tenant’s “Proportionate Share” shall be the percentage set forth in
the Basic Lease Information as Tenant’s Proportionate Share of the Building, as
adjusted by Landlord from time to time for a remeasurement of or changes in the
physical size of the Premises or the Building, whether such changes in size are
due to an addition to or a sale or conveyance of a portion of the Building or

6



--------------------------------------------------------------------------------



 



otherwise. With respect to Expenses which Landlord allocates to the Project as a
whole or to only a portion of the Project, Tenant’s “Proportionate Share” shall
be, with respect to Expenses which Landlord allocates to the Project as a whole,
the percentage set forth in the Basic Lease Information as Tenant’s
Proportionate Share of the Project and, with respect to Expenses which Landlord
allocates to only a portion of the Project, a percentage calculated by Landlord
from time to time in its reasonable discretion and furnished to Tenant in
writing, in either case as adjusted by Landlord from time to time for a
remeasurement of or changes in the physical size of the Premises or the Project,
whether such changes in size are due to an addition to or a sale or conveyance
of a portion of the Project or otherwise. Notwithstanding the foregoing,
Landlord may equitably adjust Tenant’s Proportionate Share(s) for all or part of
any item of expense or cost reimbursable by Tenant that relates to a repair,
replacement, or service that benefits only the Premises or only a portion of the
Building and/or the Project or that varies with the occupancy of the Building
and/or the Project. Without limiting the generality of the foregoing, Tenant
understands and agrees that Landlord shall have the right to adjust Tenant’s
Proportionate Share(s) of any Utility Expenses based upon Tenant’s use of the
Utilities or similar services as reasonably estimated and determined by Landlord
based upon factors such as size of the Premises and intensity of use of such
Utilities by Tenant such that Tenant shall pay the portion of such charges
reasonably consistent with Tenant’s use of such Utilities and similar services.
If Tenant disputes any such estimate or determination of Utility Expenses, then
Tenant shall either pay the estimated amount or cause the Premises to be
separately metered at Tenant’s sole expense.
     (e) Tenant’s Right to Audit Expenses. Provided that Tenant is not in
Default under the terms of this Lease (nor is any event occurring which, with
the passage of time or the giving of notice, or both, would constitute a Default
hereunder), then Tenant shall have the right within ninety (90) days after the
delivery of the relevant Expense Statement to review and audit Landlord’s books
and records regarding such Expense Statement for the sole purpose of determining
the accuracy of such Expense Statement. Such review or audit shall be performed
by a nationally recognized accounting firm that calculates its fees with respect
to hours actually worked and that does not discount its time or rate (as opposed
to a calculation based upon percentage of recoveries or other incentive
arrangement), shall take place during normal business hours in the office of
Landlord or Landlord’s property manager and shall be completed within three
(3) business days after the commencement thereof. If Tenant does not so review
or audit Landlord’s books and records, Landlord’s Expense Statement shall be
final and binding upon Tenant. In the event that Tenant determines on the basis
of its review of Landlord’s books and records that the amount of Expenses paid
by Tenant pursuant to this Paragraph 4 for the period covered by such Expense
Statement is less than or greater than the actual amount properly payable by
Tenant under the terms of this Lease, Tenant shall promptly pay any deficiency
to Landlord or, if Landlord concurs with the results of such audit in its
reasonable discretion, Landlord shall promptly refund any excess payment to
Tenant, as the case may be.
     (f) General Payment Terms. The Base Rent, Additional Rent and all other
sums payable by Tenant to Landlord hereunder, including, without limitation, any
late charges assessed pursuant to Paragraph 6 below and any interest assessed
pursuant to Paragraph 45 below, are referred to as the “Rent”. All Rent shall be
paid in lawful money of the United States of America. Checks are to be made
payable to “Harbor Investment Partners” and shall be mailed to: The Harbor,
0391, P.O. Box 3900, Los Angeles, California 90084 or to such other person or

7



--------------------------------------------------------------------------------



 



place as Landlord may, from time to time, designate to Tenant in writing. The
Rent for any fractional part of a calendar month at the commencement or
termination of the Term shall be a prorated amount of the Rent for a full
calendar month based upon a thirty (30) day month.
5. Utility Expenses
     (a) Tenant shall pay the cost of all water, sewer use, sewer discharge fees
and permit costs and sewer connection fees, gas, heat, electricity, refuse
pick-up, janitorial service, telephone and all materials and services or other
utilities (collectively, “Utilities”) billed or metered separately to the
Premises and/or Tenant, together with all taxes, assessments, charges and
penalties added to or included within such cost. Tenant shall be responsible for
arranging for janitorial service and all Utilities furnished to the Premises.
Tenant acknowledges that the Premises, the Building and/or the Project may
become subject to the rationing of Utility services or restrictions on Utility
use as required by a public utility company, governmental agency or other
similar entity having jurisdiction thereof. Tenant acknowledges and agrees that
its tenancy and occupancy hereunder shall be subject to such rationing or
restrictions as may be imposed upon Landlord, Tenant, the Premises, the Building
and/or the Project, and Tenant shall in no event be excused or relieved from any
covenant or obligation to be kept or performed by Tenant by reason of any such
rationing or restrictions. Tenant agrees to comply with energy conservation
programs implemented by Landlord consistent with such imposed rationing,
restrictions or Laws.
     (b) Landlord shall not be liable for any loss, injury or damage to property
caused by or resulting from any variation, interruption, or failure of Utilities
due to any cause whatsoever, or from failure to make any repairs or perform any
maintenance. No temporary interruption or failure of such services incident to
the making of repairs, alterations, improvements, or due to accident, strike, or
conditions or other events shall be deemed an eviction of Tenant or relieve
Tenant from any of its obligations hereunder. In no event shall Landlord be
liable to Tenant for any damage to the Premises or for any loss, damage or
injury to any property therein or thereon occasioned by bursting, rupture,
leakage or overflow of any plumbing or other pipes (including, without
limitation, water, steam, and/or refrigerant lines), sprinklers, tanks, drains,
drinking fountains or washstands, or other similar cause in, above, upon or
about the Premises, the Building, or the Project.
6. Late Charge
     Notwithstanding any other provision of this Lease, Tenant hereby
acknowledges that late payment to Landlord of Rent, or other amounts due
hereunder will cause Landlord to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult to ascertain. If any Rent or
other sums due from Tenant are not received by Landlord or by Landlord’s
designated agent within five (5) days after their due date, then Tenant shall
pay to Landlord a late charge equal to five percent (5%) of such overdue amount,
plus any costs and attorneys’ fees incurred by Landlord by reason of Tenant’s
failure to pay Rent and/or other charges when due hereunder; provided, however,
that Tenant shall be entitled to no more than three (3) notices of late payment
and a five (5) day cure period during the Term (not more than once in any twelve
month period) before any such late charge accrues. Landlord and Tenant hereby
agree that such late charges represent a fair and reasonable estimate of the
cost that Landlord will incur by reason of Tenant’s late payment and shall not
be construed as a penalty.

8



--------------------------------------------------------------------------------



 



Landlord’s acceptance of such late charges shall not constitute a waiver of
Tenant’s default with respect to such overdue amount or estop Landlord from
exercising any of the other rights and remedies granted under this Lease.

          Initials:                Landlord   Tenant  

7. Security Deposit
     (a) Cash Security
          (i) Concurrently with Tenant’s execution of this Lease, Tenant shall
deposit with Landlord the Security Deposit specified in the Basic Lease
Information as security for the full and faithful performance of each and every
term, covenant and condition of this Lease. Landlord may use, apply or retain
the whole or any part of the Security Deposit as may be reasonably necessary
(a) to remedy Tenant’s default in the payment of any Rent, (b) to repair damage
to the Premises caused by Tenant, (c) to clean the Premises upon termination of
this Lease, if Tenant fails to surrender the Premises to Landlord in the
condition required by this Lease, (d) to reimburse Landlord for the payment of
any amount which Landlord may reasonably spend or be required to spend by reason
of Tenant’s default, or (e) to compensate Landlord for any other loss or damage
which Landlord may suffer by reason of Tenant’s default. Should Tenant
faithfully and fully comply with all of the terms, covenants and conditions of
this Lease, within thirty (30) days following the expiration of the Term, the
Security Deposit or any balance thereof shall be returned to Tenant or, at the
option of Landlord, to the last assignee of Tenant’s interest in this Lease.
Landlord shall not be required to keep the Security Deposit separate from its
general funds and Tenant shall not be entitled to any interest on such deposit.
If Landlord so uses or applies all or any portion of said deposit, within five
(5) days after written demand therefor Tenant shall deposit cash with Landlord
in an amount sufficient to restore the Security Deposit to the full extent of
the above amount, and Tenant’s failure to do so shall be a Default under this
Lease. In the event Landlord transfers its interest in this Lease, Landlord
shall transfer the then remaining amount of the Security Deposit to Landlord’s
successor in interest, and thereafter Landlord shall have no further liability
to Tenant with respect to such Security Deposit.
     (b) Letter of Credit.
          (i) In lieu of the cash security required pursuant to Paragraph 7(a)
above, Tenant may deliver to Landlord, at Tenant’s sole cost and expense, the
Letter of Credit described below in the amount of the Security Deposit specified
in the Basic Lease Information (the “LC Face Amount”) as security for Tenant’s
performance of all of Tenant’s covenants and obligations under this Lease;
provided, however, that neither the Letter of Credit nor any Letter of Credit
Proceeds (as defined below) shall be deemed an advance rent deposit or an
advance payment of any other kind, or a measure of Landlord’s damages upon
Tenant’s breach of or default under this Lease. The Letter of Credit shall be
maintained in effect from the date hereof through the date that is sixty
(60) days after the Expiration Date (the “LC Termination Date”). On the LC
Termination Date, Landlord shall return to Tenant the Letter of Credit and any
Letter of Credit Proceeds then held by Landlord (other than those Letter of
Credit Proceeds Landlord is entitled to retain under the terms of this Paragraph
7(b)(i)); provided, however, that in no event

9



--------------------------------------------------------------------------------



 



shall any such return be construed as an admission by Landlord that Tenant has
performed all of its obligations hereunder. Landlord shall not be required to
segregate the Letter of Credit Proceeds from its other funds and no interest
shall accrue or be payable to Tenant with respect thereto. Landlord may (but
shall not be required to) draw upon the Letter of Credit and use the proceeds
thereof (the “Letter of Credit Proceeds”) or any portion thereof, to the extent
reasonably required (i) to remedy Tenant’s Default for non-payment of Rent and
to cure any other Default under this Lease, and in either case to compensate
Landlord for any loss or damage Landlord incurs as a result of such Default,
(ii) to repair damage to the Premises caused by Tenant, (iii) to clean the
Premises upon termination of this Lease, if Tenant fails to surrender the
Premises to Landlord in the condition required by this Lease, and (iv) to
reimburse Landlord for the payment of any amount which Landlord may for any
purpose spend or be required to spend by reason of Tenant’s Default, it being
understood that any use of the Letter of Credit Proceeds shall not constitute a
bar or defense to any of Landlord’s remedies set forth in Paragraph 25 below.
Landlord shall have the additional right to draw on the Letter of Credit in
accordance with Paragraph 7(b)(ii) below. In any such event and upon written
notice from Landlord to Tenant specifying the amount of the Letter of Credit
Proceeds so utilized by Landlord and the particular purpose for which such
amount was applied, Tenant shall immediately deliver to Landlord an amendment to
the Letter of Credit or a replacement Letter of Credit in an amount equal to the
full LC Face Amount. Tenant’s failure to deliver such replacement Letter of
Credit to Landlord within ten (10) days of Landlord’s notice shall constitute an
immediate Default hereunder. In the event Landlord transfers its interest in
this Lease, Landlord shall transfer the Letter of Credit and any Letter of
Credit Proceeds then held by Landlord to Landlord’s successor in interest, and
thereafter Landlord shall have no further liability to Tenant with respect to
such Letter of Credit or Letter of Credit Proceeds.
          (ii) As used herein, Letter of Credit shall mean an unconditional and
irrevocable standby letter of credit (herein referred to as the “Letter of
Credit”) issued by Silicon Valley Bank, or another major national bank insured
by the Federal Deposit Insurance Corporation, with assets of not less than Fifty
Billion Dollars ($50,000,000,000.00) and otherwise reasonably satisfactory to
Landlord (the “Bank”), naming Landlord as beneficiary, in the amount of the LC
Face Amount, and otherwise in form and substance reasonably satisfactory to
Landlord. The Letter of Credit shall be for an initial one-year term, shall
automatically renew during the Term (without the necessity of additional
documentation or action on the part of any party), and shall provide: (i) that
Landlord may make partial and multiple draws thereunder, up to the full LC Face
Amount, (ii) that Landlord may draw upon the Letter of Credit up to the full
amount thereof and the Bank will pay to Landlord the amount of each such draw
upon receipt by the Bank of a sight draft signed by Landlord and accompanied by
a written certification from Landlord to the Bank stating that Landlord is
entitled to draw on the Letter of Credit, and (iii) that the beneficial interest
under the Letter of Credit shall be freely transferable one or more times and,
therefore, in the event of Landlord’s (or any successor Landlord’s) assignment
or other transfer of its interest in this Lease, the Letter of Credit shall be
freely transferable by Landlord (or any successor Landlord), without recourse
and without the payment of any fee or consideration, to the assignee or
transferee of such interest and the Bank shall confirm the same to Landlord (or
such successor) and such assignee or transferee. Any and all costs and fees
associated with the set-up or general maintenance Letter of Credit shall be at
the sole cost of Tenant.

10



--------------------------------------------------------------------------------



 



          (iii) In the event that the Bank shall at any time notify Landlord
that the Letter of Credit shall not be renewed beyond the next expiry date, then
unless Tenant shall, not less than thirty (30) days prior to such expiry date,
deliver to Landlord a replacement Letter of Credit in the full LC Face Amount
and otherwise meeting the requirements set forth above, Landlord shall be
entitled to draw on the Letter of Credit and shall hold the proceeds of such
draw as Letter of Credit Proceeds pursuant to Paragraph 7(b)(i) above. The
Letter of Credit shall expressly provide that, to be effective, any notice on
non-renewal given by the Bank must be provided by the Bank concurrently to
Landlord, Landlord’s property manager and Landlord’s counsel (at the address of
each such party specified in the Letter of Credit).
     (c) Tenant hereby waives any and all rights under and the benefits of
Section 1950.7 of the California Civil Code, and all other provisions of law now
in force or that become in force after the date of execution of this Lease, only
to the extent that it provides that Landlord may claim from a security deposit
or Letter of Credit Proceeds only those sums reasonably necessary to remedy
defaults in the payment of rent, to repair damage caused by Tenant, or to clean
the Premises upon termination of this Lease, if Tenant fails to surrender the
Premises to Landlord in the condition required by this Lease. Landlord and
Tenant agree that Landlord may, in addition, claim those sums reasonably
necessary to compensate Landlord for any other foreseeable or unforeseeable loss
or damage caused by the act or omission of Tenant or Tenant’s Agents.
8. Possession
     (a) Tenant’s Right of Possession. Subject to Paragraph 8(b), Tenant shall
be entitled to possession of the Premises upon commencement of the Term.
     (b) Early Occupancy. Notwithstanding anything to the contrary contained
herein, Tenant shall have the right to enter and occupy the Premises upon mutual
execution hereof for the sole purpose of installing phone, data, equipment and
otherwise preparing the Premises for Tenant’s occupancy, provided that such
entry shall be subject to all of the terms and conditions of this Lease
including, without limitation, Tenant’s insurance and indemnity obligations
contained herein, excluding only the obligation to pay Base Rent and Additional
Rent.
9. Use of Premises
     (a) Permitted Use. The use of the Premises by Tenant and Tenant’s agents,
advisors, employees, partners, shareholders, directors, invitees and independent
contractors (collectively, “Tenant’s Agents”) shall be solely for the Permitted
Use specified in the Basic Lease Information and for no other use. Tenant shall
not permit any objectionable or unpleasant odor, smoke, dust, gas, noise or
vibration to emanate from or near the Premises. The Premises shall not be used
to create any nuisance or trespass, for any illegal purpose, for any purpose not
permitted by Laws, for any purpose that would invalidate the insurance or
increase the premiums for insurance on the Premises, the Building or the Project
or for any purpose or in any manner that would interfere with other tenants’ use
or occupancy of the Project. If any of Tenant’s office machines or equipment
disturb any other tenant in the Building, then Tenant shall provide adequate
insulation or take such other action as may be necessary to eliminate the noise
or disturbance. Tenant agrees to pay to Landlord, as Additional Rent, any
increases in premiums on policies resulting from Tenant’s Permitted Use or any
other use or action by Tenant or Tenant’s Agents which

11



--------------------------------------------------------------------------------



 



increases Landlord’s premiums or requires additional coverage by Landlord to
insure the Premises. Tenant agrees not to overload the floor(s) of the Building.
     (b) Compliance with Governmental Regulations and Private Restrictions.
Tenant and Tenant’s Agents shall, at Tenant’s expense, faithfully observe and
comply with (i) all municipal, state and federal laws, statutes, codes, rules,
regulations, ordinances, requirements, and orders (collectively, “Laws”), now in
force or which may hereafter be in force pertaining to the Premises and such
compliance is necessary due to Tenant’s specific use of the Premises, the
Building or the Project or any Alterations; provided, however, that except as
provided in Paragraph 9(c) below, Tenant shall not be required to make or,
(subject to such limitations as provided in Paragraph 4 above) pay for,
structural changes to the Premises or the Building not related to Tenant’s
specific use of the Premises unless the requirement for such changes is imposed
as a result of any improvements or additions made or proposed to be made at
Tenant’s request; (ii) all recorded covenants, conditions and restrictions
affecting the Project (“Private Restrictions”) now in force or which may
hereafter be in force; and (iii) any and all rules and regulations set forth in
Exhibit B and any other rules and regulations now or hereafter promulgated by
Landlord related to parking or the operation of the Premises, the Building
and/or the Project (collectively, the “Rules and Regulations”). The judgment of
any court of competent jurisdiction, or the admission of Tenant in any action or
proceeding against Tenant, whether Landlord be a party thereto or not, that
Tenant has violated any such Laws or Private Restrictions, shall be conclusive
of that fact as between Landlord and Tenant.
     (c) Compliance with Americans with Disabilities Act. Landlord and Tenant
hereby agree and acknowledge that the Premises, the Building and/or the Project
may be subject to, among other Laws, the requirements of the Americans with
Disabilities Act, a federal law codified at 42 U.S.C. § 12101 et seq.,
including, but not limited to, Title III thereof, and all regulations and
guidelines related thereto, together with any and all laws, rules, regulations,
ordinances, codes and statutes now or hereafter enacted by local or state
agencies having jurisdiction thereof, including all requirements of Title 24 of
the State of California, as the same may be in effect on the date of this Lease
and may be hereafter modified, amended or supplemented (collectively, the
“ADA”). Subject to reimbursement pursuant to Paragraph 4 above, if any barrier
removal work or other work is required to the Building, the Common Areas or the
Project under the ADA, then such work shall be the responsibility of Landlord;
provided, however, that if such work is required under the ADA as a result of
Tenant’s particular use of the Premises or any work or Alteration (as
hereinafter defined) made to the Premises by or on behalf of Tenant, then such
work shall be performed by Landlord at the sole cost and expense of Tenant.
Except as otherwise expressly provided in this provision, Tenant shall be
responsible at its sole cost and expense for fully and faithfully complying with
all applicable requirements of the ADA, including, without limitation, not
discriminating against any disabled persons in the operation of Tenant’s
business in or about the Premises, and offering or otherwise providing auxiliary
aids and services as, and when, required by the ADA. Within ten (10) days after
receipt, Tenant shall advise Landlord in writing, and provide Landlord with
copies of (as applicable), any notices alleging violation of the ADA relating to
any portion of the Premises, the Building or the Project; any claims made or
threatened orally or in writing regarding noncompliance with the ADA and
relating to any portion of the Premises, the Building, or the Project; or any
governmental or regulatory actions or investigations instituted or threatened
regarding noncompliance with the ADA and relating to any portion of the
Premises, the Building or the Project. Tenant shall and

12



--------------------------------------------------------------------------------



 



hereby agrees to protect, defend (with counsel acceptable to Landlord) and hold
Landlord and Landlord’s agents, advisors, employees, partners, shareholders,
directors, invitees or independent contractors (collectively, “Landlord’s
Agents”) harmless and indemnify Landlord and Landlord’s Agents from and against
all liabilities, damages, claims, losses, penalties, judgments, charges and
expenses (including attorneys’ fees, costs of court and expenses necessary in
the prosecution or defense of any litigation including the enforcement of this
provision) arising from or in any way related to, directly or indirectly,
Tenant’s or Tenant’s Agents’ violation or alleged violation of the ADA. Tenant
agrees that the obligations of Tenant herein shall survive the expiration or
earlier termination of this Lease.
     (d) No Roof Access. At no time during the Term shall Tenant have access to
the roof of the Building or have the right to install, operate or maintain a
satellite-earth communications station (antenna and associated equipment),
microwave equipment and/or an FM antenna on the Building or the Project.
10. Acceptance of Premises
     (a) By its execution hereof, Tenant acknowledges that it had the
opportunity to fully inspect the Premises, including, but not limited to,
conducting any desired testing. Tenant hereby certifies to Landlord that neither
Tenant nor any of its employees, agents, or contractors observed or has any
knowledge of any mold, mildew, Mold Conditions (as hereinafter defined) or
moisture within the Premises.
     (b) Subject to Paragraph 10(c) below, by entry hereunder, Tenant accepts
the Premises as suitable for Tenant’s intended use and as being in good and
sanitary operating order, condition and repair, as is, and without
representation or warranty by Landlord as to the condition, use or occupancy
which may be made thereof. Any exceptions to the foregoing must be by written
agreement executed by Landlord and Tenant.
     (c) Landlord shall cause the mechanical, electrical, lighting, HVAC and
plumbing systems serving the Premises to be in good working order and the roof
on the Building to be in good condition on the Commencement Date. Any claims by
Tenant under the preceding sentence shall be made in writing not later than the
tenth (10th) day after the Commencement Date. In the event Tenant fails to
deliver a written claim to Landlord on or before such tenth (10th) day, then
Landlord shall be conclusively deemed to have satisfied its obligations under
this Paragraph 10(c).
11. Surrender
     Tenant agrees that on the last day of the Term, or on the sooner
termination of this Lease, Tenant shall surrender the Premises to Landlord
(a) in good condition and repair (damage by acts of God, fire, and other
casualty, condemnation and normal wear and tear excepted), but with all interior
walls painted or cleaned so they appear painted, any carpets cleaned, all floors
cleaned and waxed, all non-working light bulbs and ballasts replaced and all
roll-up doors and plumbing fixtures in good condition and working order, and
(b) otherwise in accordance with Paragraph 32(h). Normal wear and tear shall not
include any damage or deterioration to the floors of the Premises arising from
the use of forklifts in, on or about the Premises (including,

13



--------------------------------------------------------------------------------



 



without limitation, any marks or stains on any portion of the floors), and any
damage or deterioration that would have been prevented by proper maintenance by
Tenant, or Tenant otherwise performing all of its obligations under this Lease.
On or before the expiration or sooner termination of this Lease, (i) Tenant
shall remove all of Tenant’s Property (as hereinafter defined) and Tenant’s
signage from the Premises, the Building and the Project and repair any damage
caused by such removal, and (ii) Landlord may, by notice to Tenant given not
later than ninety (90) days prior to the Expiration Date (except in the event of
a termination of this Lease prior to the scheduled Expiration Date, in which
event no advance notice shall be required), require Tenant at Tenant’s expense
to remove any or all Alterations, and to repair any damage caused by such
removal. Any of Tenant’s Property not so removed by Tenant as required herein
shall be deemed abandoned and may be stored, removed, and disposed of by
Landlord at Tenant’s expense, and Tenant waives all claims against Landlord for
any damages resulting from Landlord’s retention and disposition of such
property; provided, however, that Tenant shall remain liable to Landlord for all
costs incurred in storing and disposing of such abandoned property of Tenant.
All Alterations except those which Landlord requires Tenant to remove (including
those which Tenant is required to remove pursuant to Paragraph 12(i) below)
shall remain in the Premises as the property of Landlord. If the Premises are
not surrendered at the end of the Term or sooner termination of this Lease, and
in accordance with the provisions of this Paragraph 11 and Paragraph 32(h)
below, Tenant shall continue to be responsible for the payment of Rent (as the
same may be increased pursuant to Paragraph 35 below) until the Premises are so
surrendered in accordance with said Paragraphs, and Tenant shall indemnify,
defend and hold Landlord harmless from and against any and all loss or liability
resulting from delay by Tenant in so surrendering the Premises including,
without limitation, any loss or liability resulting from any claim against
Landlord made by any succeeding tenant or prospective tenant founded on or
resulting from such delay and losses to Landlord due to lost opportunities to
lease any portion of the Premises to any such succeeding tenant or prospective
tenant, together with, in each case, actual attorneys’ fees and costs.
12. Alterations and Additions
     (a) Tenant shall not make, or permit to be made, any alteration, addition
or improvement (hereinafter referred to individually as an “Alteration” and
collectively as the “Alterations”) to the Premises or any part thereof without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld; provided, however, that Landlord shall have the right in its sole and
absolute discretion to consent or to withhold its consent to any Alteration
which affects the structural portions of the Premises, the Building or the
Project or the Systems serving the Premises, the Building and/or the Project or
any portion thereof.
     (b) Any Alteration to the Premises shall be at Tenant’s sole cost and
expense, in compliance with all applicable Laws and all requirements requested
by Landlord, including, without limitation, the requirements of any insurer
providing coverage for the Premises or the Project or any part thereof, and in
accordance with plans and specifications approved in writing by Landlord, and
shall be constructed and installed by a contractor approved in writing by
Landlord. As a further condition to giving consent, Landlord may require Tenant
to provide Landlord, at Tenant’s sole cost and expense, a payment and
performance bond in form acceptable to Landlord, in a principal amount not less
than one and one-half times the estimated costs of such Alterations, to ensure
Landlord against any liability for mechanics’ and

14



--------------------------------------------------------------------------------



 



materialmen’s liens and to ensure completion of work. Before Alterations may
begin, valid building permits or other permits or licenses required must be
furnished to Landlord, and, once the Alterations begin, Tenant will diligently
and continuously pursue their completion. Landlord may monitor construction of
the Alterations and Tenant shall reimburse Landlord for its costs (including,
without limitation, the costs of any construction manager retained by Landlord)
in reviewing plans and documents and in monitoring construction. Tenant shall
maintain during the course of construction, at its sole cost and expense,
builders’ risk insurance for the amount of the completed value of the
Alterations on an all-risk non-reporting form covering all improvements under
construction, including building materials, and other insurance in amounts and
against such risks as Landlord shall reasonably require in connection with the
Alterations. In addition to and without limitation on the generality of the
foregoing, Tenant shall ensure that its contractor(s) procure and maintain in
full force and effect during the course of construction a “broad form”
commercial general liability and property damage policy of insurance naming
Landlord, Landlord’s manager, UBS Realty Investors llc (“UBS”), Tenant and
Landlord’s lenders as additional insureds. The minimum limit of coverage of the
aforesaid policy shall be in the amount of not less than Three Million Dollars
($3,000,000.00) for injury or death of one person in any one accident or
occurrence and in the amount of not less than Three Million Dollars
($3,000,000.00) for injury or death of more than one person in any one accident
or occurrence, and shall contain a severability of interest clause or a cross
liability endorsement. Such insurance shall further insure Landlord and Tenant
against liability for property damage of at least One Million Dollars
($1,000,000.00).
     (c) All Alterations, including, but not limited to, heating, lighting,
electrical, air conditioning, fixed partitioning, drapery, wall covering and
paneling, built-in cabinet work and carpeting installations made by Tenant,
together with all property that has become an integral part of the Premises or
the Building, shall at once be and become the property of Landlord, and shall
not be deemed trade fixtures or Tenant’s Property. If requested by Landlord,
Tenant will pay, prior to the commencement of construction, an amount determined
by Landlord necessary to cover the costs of demolishing such Alterations and/or
the cost of returning the Premises and the Building to its condition prior to
such Alterations.
     (d) No private telephone systems and/or other related computer or
telecommunications equipment or lines may be installed without Landlord’s prior
written consent. If Landlord gives such consent, all equipment must be installed
within the Premises and, at the request of Landlord made at any time prior to
the expiration of the Term, removed upon the expiration or sooner termination of
this Lease and the Premises restored to the same condition as before such
installation.
     (e) Notwithstanding anything herein to the contrary, before installing any
equipment or lights which generate an undue amount of heat in the Premises, or
if Tenant plans to use any high-power usage equipment in the Premises, Tenant
shall obtain the written permission of Landlord. Landlord may refuse to grant
such permission unless Tenant agrees to pay the costs to Landlord for
installation of supplementary air conditioning capacity or electrical systems
necessitated by such equipment.
     (f) Tenant agrees not to proceed to make any Alterations, notwithstanding
consent from Landlord to do so, until Tenant notifies Landlord in writing of the
date Tenant desires to

15



--------------------------------------------------------------------------------



 



commence construction or installation of such Alterations and Landlord has
approved such date in writing, in order that Landlord may post appropriate
notices to avoid any liability to contractors or material suppliers for payment
for Tenant’s improvements. Tenant will at all times permit such notices to be
posted and to remain posted until the completion of work.
     (g) Tenant shall not, at any time prior to or during the Term, directly or
indirectly employ, or permit the employment of, any contractor, mechanic or
laborer in the Premises, whether in connection with any Alteration or otherwise,
if it is reasonably foreseeable that such employment will materially interfere
or cause any material conflict with other contractors, mechanics, or laborers
engaged in the construction, maintenance or operation of the Project by
Landlord, Tenant or others. In the event of any such interference or conflict,
Tenant, upon demand of Landlord, shall cause all contractors, mechanics or
laborers causing such interference or conflict to leave the Project immediately.
     (h) Tenant shall not use or employ materials that are susceptible to the
growth of mold, particularly in areas where moisture accumulation is common.
     (i) Tenant has notified Landlord that Tenant desires to (i) make some
electrical changes, and (ii) install partitioned walls in the Premises
(collectively, the “Initial Alterations”). Tenant shall have the right to make
the Initial Alterations to the premises, at Tenant’s sole cost and expense,
provided that Tenant fully complies with the terms and conditions of Paragraphs
12(a) through 12(h) above, including, without limitation, the review and
approval by Landlord of detailed plans and specifications and the approval by
Landlord of Tenant’s contractor. Notwithstanding anything to the contrary
contained in Paragraph 11 above, prior to the Expiration Date, Tenant shall, at
Tenant’s sole cost and expense, remove the Initial Alterations described in
clauses (ii) and (iii) above and restore the Premises to the condition existing
prior to the construction and installation of the same.
13. Maintenance and Repairs of Premises
     (a) Maintenance by Tenant. Throughout the Term, Tenant shall, at its sole
expense, (i) keep and maintain in good order and condition the Premises, and
repair and replace every part thereof, including glass, windows, window frames,
window casements, skylights, interior (including the floor and dropped ceiling,
but excluding areas below the floor or above the dropped ceiling) and exterior
doors, door frames and door closers; interior lighting (including, without
limitation, light bulbs and ballasts), the plumbing and electrical systems
exclusively serving the Premises, all communications systems serving the
Premises, Tenant’s signage, interior demising walls and partitions, equipment,
interior painting and interior walls and floors located in or on the Premises
(excepting only those portions of the Building or the Project to be maintained
by Landlord, as provided in Paragraph 13(b) below), (ii) furnish all
expendables, including light bulbs, paper goods and soaps, used in the Premises,
and (iii) keep and maintain in good order and condition, repair and replace all
of Tenant’s security systems in or about or serving the Premises and, except to
the extent that Landlord notifies Tenant in writing of its intention to arrange
for such monitoring, cause the fire alarm systems serving the Premises to be
monitored by a monitoring or protective services firm approved by Landlord in
writing. Tenant shall not do nor shall Tenant allow Tenant’s Agents to do
anything to cause any damage, deterioration or unsightliness to the Premises,
the Building or the Project.

16



--------------------------------------------------------------------------------



 



     (b) Maintenance by Landlord. Subject to the provisions of Paragraphs 13(a),
21 and 22, and further subject to Tenant’s obligation under Paragraph 4 to
reimburse Landlord, in the form of Additional Rent, for Tenant’s Proportionate
Share(s) of the cost and expense of the following items, Landlord agrees to
repair and maintain the following items: the roof coverings (provided that
Tenant installs no additional air conditioning or other equipment on the roof
that damages the roof coverings, in which event Tenant shall pay all costs
resulting from the presence of such additional equipment); the Systems serving
the Premises and the Building, excluding the plumbing and electrical systems
exclusively serving the Premises; and the Parking Areas, pavement, landscaping,
sprinkler systems, sidewalks, driveways, curbs, and lighting systems in the
Common Areas. Subject to the provisions of Paragraphs 13(a), 21 and 22,
Landlord, at its own cost and expense, agrees to repair and maintain the
following items: the structural portions of the roof (specifically excluding the
roof coverings), the foundation, the footings, the floor slab, and the load
bearing walls and exterior walls of the Building (excluding any glass and any
routine maintenance, including, without limitation, any painting, sealing,
patching and waterproofing of such walls). Notwithstanding anything in this
Paragraph 13 to the contrary, Landlord shall have the right to either repair or
to require Tenant to repair any damage to any portion of the Premises, the
Building and/or the Project caused by or created due to any act, omission,
negligence or willful misconduct of Tenant or Tenant’s Agents and to restore the
Premises, the Building and/or the Project, as applicable, to the condition
existing prior to the occurrence of such damage; provided, however, that in the
event Landlord elects to perform such repair and restoration work, Tenant shall
reimburse Landlord upon demand for all costs and expenses incurred by Landlord
in connection therewith. Landlord’s obligation hereunder to repair and maintain
is subject to the condition precedent that Landlord shall have received written
notice of the need for such repairs and maintenance and a reasonable time to
perform such repair and maintenance. Tenant shall promptly report in writing to
Landlord any defective condition known to it which Landlord is required to
repair.
     (c) Tenant’s Waiver of Rights. Tenant hereby expressly waives all rights to
make repairs at the expense of Landlord or to terminate this Lease, as provided
for in California Civil Code Sections 1941 and 1942, and 1932(1), respectively,
and any similar or successor statute or law in effect or any amendment thereof
during the Term.
14. Landlord’s Insurance
     Landlord shall purchase and keep in force fire, extended coverage and “all
risk” insurance covering the Building and the Project. Tenant shall, at its sole
cost and expense, comply with any and all reasonable requirements pertaining to
the Premises, the Building and the Project of any insurer necessary for the
maintenance of reasonable fire and commercial general liability insurance,
covering the Building and the Project. Landlord, as an Expense, may maintain
“Loss of Rents” insurance, insuring that the Rent will be paid in a timely
manner to Landlord for a period of at least twelve (12) months if the Premises,
the Building or the Project or any portion thereof are destroyed or rendered
unusable or inaccessible by any cause insured against under this Lease.

17



--------------------------------------------------------------------------------



 



15. Tenant’s Insurance
     (a) Commercial General Liability Insurance. Tenant shall, at Tenant’s
expense, secure and keep in force a “broad form” commercial general liability
insurance and property damage policy covering the Premises, insuring Tenant, and
naming Landlord, Landlord’s investment advisors and agents from time to time,
including, without limitation, UBS and Landlord’s lenders (collectively,
“Landlord Parties”) as additional insureds, against any liability arising out of
the ownership, use, occupancy or maintenance of the Premises. The minimum limit
of coverage of such policy shall be in the amount of not less than Two Million
Dollars ($2,000,000.00) for injury or death of one person in any one accident or
occurrence and in the amount of not less than Two Million Dollars
($2,000,000.00) for injury or death of more than one person in any one accident
or occurrence, shall include an extended liability endorsement providing
contractual liability coverage (which shall include coverage for Tenant’s
indemnification obligations in this Lease), and shall contain a severability of
interest clause or a cross liability endorsement. Such insurance shall further
insure Landlord and Tenant against liability for property damage of at least Two
Million Dollars ($2,000,000.00). Landlord may from time to time require
reasonable increases in any such limits if Landlord believes that additional
coverage is necessary or desirable. The limit of any insurance shall not limit
the liability of Tenant hereunder. No policy maintained by Tenant under this
Paragraph 15(a) shall contain a deductible greater than Two Thousand Five
Hundred Dollars ($2,500.00). No policy shall be cancelable or subject to
reduction of coverage without thirty (30) days’ prior written notice to
Landlord, and loss payable clauses shall be subject to Landlord’s approval. Such
policies of insurance shall be issued as primary policies and not contributing
with or in excess of coverage that Landlord may carry, by an insurance company
authorized to do business in the State of California for the issuance of such
type of insurance coverage and rated A-:XIII or better in Best’s Key Rating
Guide.
     (b) Personal Property Insurance. Tenant shall maintain in full force and
effect on all of its personal property, furniture, furnishings, trade or
business fixtures and equipment (collectively, “Tenant’s Property”) on the
Premises, a policy or policies of fire and extended coverage insurance with
standard coverage endorsement to the extent of the full replacement cost
thereof. No such policy shall contain a deductible greater than Two Thousand
Five Hundred Dollars ($2,500.00). During the Term, the proceeds from any such
policy or policies of insurance shall be used for the repair or replacement of
the fixtures and equipment so insured. Landlord shall have no interest in the
insurance upon Tenant’s equipment and fixtures and will sign all documents
reasonably necessary in connection with the settlement of any claim or loss by
Tenant. Landlord will not carry insurance on Tenant’s possessions.
     (c) Worker’s Compensation Insurance; Employer’s Liability Insurance. Tenant
shall, at Tenant’s expense, maintain in full force and effect worker’s
compensation insurance with not less than the minimum limits required by law,
and employer’s liability insurance with a minimum limit of coverage of One
Million Dollars ($1,000,000.00).
     (d) Evidence of Coverage. Tenant shall deliver to Landlord certificates of
insurance and true and complete copies of any and all endorsements required
herein for all insurance required to be maintained by Tenant hereunder at the
time of execution of this Lease by Tenant. Tenant shall, at least thirty
(30) days prior to expiration of each policy, furnish Landlord with certificates
of renewal or “binders” thereof. Each certificate shall expressly provide that
such policies shall

18



--------------------------------------------------------------------------------



 



not be cancelable or otherwise subject to modification except after thirty
(30) days’ prior written notice to Landlord and the other parties named as
additional insureds as required in this Lease (except for cancellation for
nonpayment of premium, in which event cancellation shall not take effect until
at least ten (10) days’ notice has been given to Landlord).
16. Indemnification
     (a) Of Landlord. Tenant shall defend, protect, indemnify and hold harmless
Landlord and Landlord’s Agents against and from any and all claims, suits,
liabilities, judgments, costs, demands, causes of action and expenses
(including, without limitation, reasonable attorneys’ fees, costs and
disbursements) arising from (i) the use of the Premises, the Building or the
Project by Tenant or Tenant’s Agents, or from any activity done, permitted or
suffered by Tenant or Tenant’s Agents in or about the Premises, the Building or
the Project, including any mold or Mold Conditions, and (ii) any act, neglect,
fault, willful misconduct or omission of Tenant or Tenant’s Agents, or from any
breach or default in the terms of this Lease by Tenant or Tenant’s Agents, and
(iii) any action or proceeding brought on account of any matter in items (i) or
(ii). If any action or proceeding is brought against Landlord by reason of any
such claim, upon notice from Landlord, Tenant shall defend the same at Tenant’s
expense by counsel reasonably satisfactory to Landlord. As a material part of
the consideration to Landlord, Tenant hereby releases Landlord and Landlord’s
Agents from responsibility for, waives its entire claim of recovery for and
assumes all risk of (A) damage to property or injury to persons in or about the
Premises, the Building or the Project from any cause whatsoever (except that
which is caused by the gross negligence or willful misconduct of Landlord or
Landlord’s Agents or by the failure of Landlord to observe any of the terms and
conditions of this Lease, if such failure has persisted for an unreasonable
period of time after written notice of such failure), or (B) loss resulting from
business interruption or loss of income at the Premises. The obligations of
Tenant under this Paragraph 16 shall survive any termination of this Lease.
     (b) Of Tenant. Landlord shall indemnify and hold harmless Tenant against
and from any and all claims, liabilities, judgments, costs, demands, causes of
action and expenses (including, without limitation, reasonable attorneys’ fees)
arising from (i) the gross negligence of Landlord or from any breach or default
in the terms of this Lease by Landlord (if such breach or default has persisted
for an unreasonable period of time after written notice of such failure), and
(ii) any action or proceeding brought on account of any matter in item (i). If
any action or proceeding is brought against Tenant by reason of any such claim,
upon notice from Tenant, Landlord shall defend the same at Landlord’s expense by
counsel reasonably satisfactory to Tenant. The obligations of Landlord under
this Paragraph 16(b) shall survive any termination of this Lease.
     (c) No Impairment of Insurance. The foregoing indemnities shall not relieve
any insurance carrier of its obligations under any policies required to be
carried by either party pursuant to this Lease, to the extent that such policies
cover the peril or occurrence that results in the claim that is subject to the
foregoing indemnity.
17. Subrogation
     Landlord and Tenant hereby mutually waive any claim against the other and
its Agents for any loss or damage to any of their property located on or about
the Premises, the Building or the

19



--------------------------------------------------------------------------------



 



Project that is caused by or results from perils covered by property insurance
carried by the respective parties, to the extent of the proceeds of such
insurance actually received with respect to such loss or damage, whether or not
due to the negligence of the other party or its Agents. Because the foregoing
waivers will preclude the assignment of any claim by way of subrogation to an
insurance company or any other person, each party now agrees to immediately give
to its insurer written notice of the terms of these mutual waivers and shall
have their insurance policies endorsed to prevent the invalidation of the
insurance coverage because of these waivers. Nothing in this Paragraph 17 shall
relieve a party of liability to the other for failure to carry insurance
required by this Lease.
18. Signs
     Tenant shall not place or permit to be placed in, upon, or about the
Premises, the Building or the Project any exterior lights, decorations,
balloons, flags, pennants, banners, advertisements or notices, or erect or
install any signs, windows or door lettering, placards, decorations, or
advertising media of any type which can be viewed from the exterior the Premises
without obtaining Landlord’s prior written consent or without complying with
Landlord’s signage criteria, as the same may be modified by Landlord from time
to time, and with all applicable Laws, and will not conduct, or permit to be
conducted, any sale by auction on the Premises or otherwise on the Project.
Tenant shall remove any sign, advertisement or notice placed on the Premises,
the Building or the Project by Tenant upon the expiration of the Term or sooner
termination of this Lease, and Tenant shall repair any damage or injury to the
Premises, the Building or the Project caused thereby, all at Tenant’s expense.
If any signs are not removed, or necessary repairs not made, Landlord shall have
the right to remove the signs and repair any damage or injury to the Premises,
the Building or the Project at Tenant’s sole cost and expense.
19. Free From Liens
     Tenant shall keep the Premises, the Building and the Project free from any
liens arising out of any work performed, material furnished or obligations
incurred by or for Tenant. In the event that Tenant shall not, within twenty
(20) days following the imposition of any such lien, cause the lien to be
released of record by payment or posting of a proper bond, Landlord shall have
in addition to all other remedies provided herein and by law the right but not
the obligation to cause same to be released by such means as it shall deem
proper, including payment of the claim giving rise to such lien. All such sums
paid by Landlord and all expenses incurred by it in connection therewith
(including, without limitation, attorneys’ fees) shall be payable to Landlord by
Tenant upon demand. Landlord shall have the right at all times to post and keep
posted on the Premises any notices permitted or required by law or that Landlord
shall deem proper for the protection of Landlord, the Premises, the Building and
the Project, from mechanics’ and materialmen’s liens. Tenant shall give to
Landlord at least five (5) business days’ prior written notice of commencement
of any repair or construction on the Premises.
20. Entry By Landlord
     Tenant shall permit Landlord and Landlord’s Agents to enter into and upon
the Premises at all reasonable times, upon reasonable notice (except in the case
of an emergency, for which no notice shall be required), and subject to Tenant’s
reasonable security arrangements, for the

20



--------------------------------------------------------------------------------



 



purpose of inspecting the same or showing the Premises to prospective
purchasers, lenders or tenants or to alter, improve, maintain and repair the
Premises or the Building as required or permitted by Landlord under the terms
hereof, or for any other business purpose, without any rebate of Rent and
without any liability to Tenant for any loss of occupation or quiet enjoyment of
the Premises thereby occasioned (except for actual damages resulting from the
gross negligence or willful misconduct of Landlord); and Tenant shall permit
Landlord to post notices of non-responsibility and ordinary “for sale” or “for
lease” signs. No such entry shall be construed to be a forcible or unlawful
entry into, or a detainer of, the Premises, or an eviction of Tenant from the
Premises. Landlord may temporarily close entrances, doors, corridors, elevators
or other facilities without liability to Tenant by reason of such closure in the
case of an emergency and when Landlord otherwise deems such closure necessary.
21. Destruction and Damage
     (a) If the Premises are damaged by fire or other perils covered by extended
coverage insurance, Landlord shall, at Landlord’s option:
          (i) In the event of total destruction (which shall mean destruction or
damage in excess of twenty-five percent (25%) of the full insurable value
thereof) of the Premises, elect either to commence promptly to repair and
restore the Premises and prosecute the same diligently to completion, in which
event this Lease shall remain in full force and effect; or not to repair or
restore the Premises, in which event this Lease shall terminate. Landlord shall
give Tenant written notice of its intention within sixty (60) days after the
date (the “Casualty Discovery Date”) Landlord obtains actual knowledge of such
destruction. If Landlord elects not to restore the Premises, this Lease shall be
deemed to have terminated as of the date of such total destruction.
          (ii) In the event of a partial destruction (which shall mean
destruction or damage to an extent not exceeding twenty-five percent (25%) of
the full insurable value thereof) of the Premises for which Landlord will
receive insurance proceeds sufficient to cover the cost to repair and restore
such partial destruction and, if the damage thereto is such that the Premises
may be substantially repaired or restored to its condition existing immediately
prior to such damage or destruction within one hundred eighty (180) days from
the Casualty Discovery Date, Landlord shall commence and proceed diligently with
the work of repair and restoration, in which event this Lease shall continue in
full force and effect. If such repair and restoration requires longer than one
hundred eighty (180) days or if the insurance proceeds therefor (plus any
amounts Tenant may elect or is obligated to contribute) are not sufficient to
cover the cost of such repair and restoration, Landlord may elect either to so
repair and restore, in which event this Lease shall continue in full force and
effect, or not to repair or restore, in which event this Lease shall terminate.
In either case, Landlord shall give written notice to Tenant of its intention
within sixty (60) days after the Casualty Discovery Date. If Landlord elects not
to restore the Premises, this Lease shall be deemed to have terminated as of the
date of such partial destruction.
          (iii) Notwithstanding anything to the contrary contained in this
Paragraph, in the event of damage to the Premises occurring during the last
twelve (12) months of the Term, Landlord or Tenant may elect to terminate this
Lease by written notice of such election given to the other within thirty
(30) days after the Casualty Discovery Date.

21



--------------------------------------------------------------------------------



 



     (b) If the Premises are damaged by any peril not covered by extended
coverage insurance, and the cost to repair such damage exceeds any amount Tenant
may agree to contribute, Landlord may elect either to commence promptly to
repair and restore the Premises and prosecute the same diligently to completion,
in which event this Lease shall remain in full force and effect; or not to
repair or restore the Premises, in which event this Lease shall terminate.
Landlord shall give Tenant written notice of its intention within sixty
(60) days after the Casualty Discovery Date. If Landlord elects not to restore
the Premises, this Lease shall be deemed to have terminated as of the date on
which Tenant surrenders possession of the Premises to Landlord, except that if
the damage to the Premises materially impairs Tenant’s ability to continue its
business operations in the Premises, then this Lease shall be deemed to have
terminated as of the date such damage occurred.
     (c) Notwithstanding anything to the contrary in this Paragraph 21, Landlord
shall have the option to terminate this Lease, exercisable by notice to Tenant
within sixty (60) days after the Casualty Discovery Date, in each of the
following instances:
          (i) If more than twenty-five percent (25%) of the full insurable value
of the Building or the Project is damaged or destroyed, regardless of whether or
not the Premises are destroyed.
          (ii) If the Building or the Project or any portion thereof is damaged
or destroyed and the repair and restoration of such damage requires longer than
one hundred eighty (180) days from the Casualty Discovery Date.
          (iii) If the Building or the Project or any portion thereof is damaged
or destroyed and the insurance proceeds therefor are not sufficient to cover the
costs of repair and restoration.
          (iv) If the Building or the Project or any portion thereof is damaged
or destroyed during the last twelve (12) months of the Term.
     (d) In the event of repair and restoration as herein provided, the monthly
installments of Base Rent shall be abated proportionately in the ratio which
Tenant’s use of the Premises is impaired during the period of such repair or
restoration; provided, however, that Tenant shall not be entitled to such
abatement to the extent that such damage or destruction resulted from the
criminal acts or willful misconduct of Tenant or Tenant’s Agents. Except as
expressly provided in the immediately preceding sentence with respect to
abatement of Base Rent, Tenant shall have no claim against Landlord for, and
hereby releases Landlord and Landlord’s Agents from responsibility for and
waives its entire claim of recovery for any cost, loss or expense suffered or
incurred by Tenant as a result of any damage to or destruction of the Premises,
the Building or the Project or the repair or restoration thereof, including,
without limitation, any cost, loss or expense resulting from any loss of use of
the whole or any part of the Premises, the Building or the Project and/or any
inconvenience or annoyance occasioned by such damage, repair or restoration.
     (e) If Landlord is obligated to or elects to repair or restore as herein
provided, Landlord shall repair or restore only the initial tenant improvements,
if any, constructed by Landlord in the Premises pursuant to the terms of this
Lease, substantially to their condition existing immediately

22



--------------------------------------------------------------------------------



 



prior to the occurrence of the damage or destruction; and Tenant shall promptly
repair and restore, at Tenant’s expense, Tenant’s Alterations which were not
constructed by Landlord.
     (f) Tenant hereby waives the provisions of California Civil Code
Section 1932(2) and Section 1933(4) which permit termination of a lease upon
destruction of the leased premises, and the provisions of any similar law now or
hereinafter in effect, and the provisions of this Paragraph 21 shall govern
exclusively in case of such destruction.
22. Condemnation
     (a) If twenty-five percent (25%) or more of either the Premises, the
Building or the Project or the Parking Areas is taken for any public or
quasi-public purpose by any lawful governmental power or authority, by exercise
of the right of appropriation, inverse condemnation, condemnation or eminent
domain, or sold to prevent such taking (each such event being referred to as a
“Condemnation”), Landlord may, at its option, terminate this Lease as of the
date title vests in the condemning party. If twenty-five percent (25%) or more
of the Premises is taken and if the Premises remaining after such Condemnation
and any repairs by Landlord would be untenantable for the conduct of Tenant’s
business operations, Tenant shall have the right to terminate this Lease as of
the date title vests in the condemning party. If either party elects to
terminate this Lease as provided herein, such election shall be made by written
notice to the other party given within thirty (30) days after the nature and
extent of such Condemnation have been finally determined. If neither Landlord
nor Tenant elects to terminate this Lease to the extent permitted above,
Landlord shall promptly proceed to restore the Premises, to the extent of any
Condemnation award received by Landlord, to substantially the same condition as
existed prior to such Condemnation, allowing for the reasonable effects of such
Condemnation, and a proportionate abatement shall be made to the Base Rent
corresponding to the time during which, and to the portion of the floor area of
the Premises (adjusted for any increase thereto resulting from any
reconstruction) of which, Tenant is deprived on account of such Condemnation and
restoration, as reasonably determined by Landlord. Except as expressly provided
in the immediately preceding sentence with respect to abatement of Base Rent,
Tenant shall have no claim against Landlord for, and hereby releases Landlord
and Landlord’s Agents from responsibility for and waives its entire claim of
recovery for any cost, loss or expense suffered or incurred by Tenant as a
result of any Condemnation or the repair or restoration of the Premises, the
Building or the Project or the Parking Areas following such Condemnation,
including, without limitation, any cost, loss or expense resulting from any loss
of use of the whole or any part of the Premises, the Building, the Project or
the Parking Areas and/or any inconvenience or annoyance occasioned by such
Condemnation, repair or restoration. The provisions of California Code of Civil
Procedure Section 1265.130, which allows either party to petition the Superior
Court to terminate this Lease in the event of a partial taking of the Premises,
the Building or the Project or the Parking Areas, and any other applicable law
now or hereafter enacted, are hereby waived by Tenant.
     (b) Landlord shall be entitled to any and all compensation, damages,
income, rent, awards, or any interest therein whatsoever which may be paid or
made in connection with any Condemnation, and Tenant shall have no claim against
Landlord for the value of any unexpired Term of this Lease or otherwise;
provided, however, that Tenant shall be entitled to receive any award separately
allocated by the condemning authority to Tenant for Tenant’s relocation

23



--------------------------------------------------------------------------------



 



expenses or the value of Tenant’s Property (specifically excluding fixtures,
Alterations and other components of the Premises which under this Lease or by
law are or at the expiration of the Term will become the property of Landlord),
provided that such award does not reduce any award otherwise allocable or
payable to Landlord.
23. Assignment and Subletting
     (a) Tenant shall not voluntarily or by operation of law, (i) mortgage,
pledge, hypothecate or encumber this Lease or any interest herein, (ii) assign
or transfer this Lease or any interest herein, sublease the Premises or any part
thereof, or any right or privilege appurtenant thereto, or allow any other
person (the employees and invitees of Tenant excepted) to occupy or use the
Premises, or any portion thereof, without first obtaining the written consent of
Landlord, which consent shall not be unreasonably withheld; provided, however,
that (A) Tenant is not then in Default under this Lease nor is any event then
occurring which with the giving of notice or the passage of time, or both, would
constitute a Default hereunder, and (B) the proposed transfer is not an
assignment or a sublease under a previous assignment or an existing sublease.
Any Sale Transaction (as hereinafter defined) shall be deemed to be an
assignment under this Lease. When Tenant requests Landlord’s consent to such
assignment or subletting, it shall notify Landlord in writing of the name and
address of the proposed assignee or subtenant and the nature and character of
the business of the proposed assignee or subtenant and shall provide (1) a fully
completed Hazardous Materials Disclosure Certificate for such assignee or
subtenant in the form of Exhibit D hereto, and (2) current and prior financial
statements for the proposed assignee or subtenant, which financial statements
shall be audited to the extent available and shall in any event be prepared in
accordance with generally accepted accounting principles. Tenant shall also
provide Landlord with a copy of the proposed sublease or assignment agreement,
including all material terms and conditions thereof. Landlord shall have the
option, to be exercised within thirty (30) days of receipt of the foregoing, to
(w) terminate this Lease as of the commencement date stated in the proposed
sublease or assignment, (x) sublease or take an assignment, as the case may be,
from Tenant of the interest, or any portion thereof, in this Lease and/or the
Premises that Tenant proposes to assign or sublease, on the same terms and
conditions as stated in the proposed sublet or assignment agreement, (y) consent
to the proposed assignment or sublease, or (z) refuse its consent to the
proposed assignment or sublease, provided that such consent shall not be
unreasonably withheld so long as Tenant is not then in Default under this Lease
nor is any event then occurring which with the giving of notice or the passage
of time, or both, would constitute a Default hereunder. In the event Landlord
elects to terminate this Lease or sublease or take an assignment from Tenant of
the interest, or portion thereof, in this Lease and/or the Premises that Tenant
proposes to assign or sublease as provided in the foregoing clauses (w) and (x),
respectively, then Landlord shall have the additional right to negotiate
directly with Tenant’s proposed assignee or subtenant and to enter into a direct
lease or occupancy agreement with such party on such terms as shall be
acceptable to Landlord in its sole and absolute discretion, and Tenant hereby
waives any claims against Landlord related thereto, including, without
limitation, any claims for any compensation or profit related to such lease or
occupancy agreement. For purposes of this Lease, the following terms shall have
the meanings set forth below:
          (i) “Capital Stock” means, with respect to any Person, any and all
shares, interests, participations, rights in, or other equivalents (however
designated and whether voting or non-

24



--------------------------------------------------------------------------------



 



voting) of, such Person’s capital stock and any and all rights, warrants or
options exchangeable for or convertible into such capital stock (but excluding
any debt security whether or not it is exchangeable for or convertible into such
capital stock).
          (ii) “Person” means any individual, firm, corporation, partnership,
limited liability company, trust, incorporated or unincorporated association,
joint venture, joint stock company, governmental body or other entity of any
kind.
          (iii) “Sale Transaction” shall mean: (A) (1) the merger or
consolidation of Tenant into or with one or more Persons, (2) the merger or
consolidation of one or more Persons into or with Tenant or (3) a tender offer
or other business combination, if, in the case of clause (1), (2) or (3) the
stockholders of Tenant prior to such merger or consolidation do not retain at
least a majority of the voting power of the surviving Person; or (B) the
voluntary sale, conveyance, exchange or transfer to another Person, in one
transaction or a series of transactions, of (1) the voting Capital Stock of
Tenant if, after such sale, conveyance, exchange or transfer, the stockholders
of Tenant prior to such sale, conveyance, exchange or transfer do not retain at
least a majority of the voting power of Tenant or (2) all or substantially all
of the assets of Tenant.
     (b) Notwithstanding anything in Paragraph 23(a) above to the contrary,
Tenant may, without obtaining the prior consent of Landlord, without Landlord’s
having any rights pursuant to clause (w) or (x) of Paragraph 23(a) above, and
without the payment of any amounts pursuant to Paragraph 23(d) below, assign,
transfer or sublease this Lease or the whole or any part of the Premises to any
corporation or other entity which (a) controls, is controlled by, or is under
common control with Tenant, (b) acquires all or substantially all of Tenant’s
assets or stock, or (c) results from the merger or consolidation of Tenant with
another entity (each, a “Permitted Transferee”); provided that (i) Tenant shall
give not less than ten (10) days’ prior written notice thereof to Landlord (to
the extent such notice is permitted by applicable Law), (ii) Tenant shall
continue to be fully obligated under this Lease, (iii) any such assignee or
sublessee shall expressly assume and agree to perform all the terms and
conditions of this Lease to be performed by Tenant (but with respect to a
sublease, only with respect to that portion of the Premises that is the subject
of the sublease and excluding all rental obligations of Tenant hereunder), and
(iv) the assignee or sublessee shall have a tangible net worth, determined in
accordance with generally accepted accounting principles consistently applied
(“Net Worth”), at least equal to Tenant’s Net Worth as of the date of this
Lease. In addition, (1) in no event shall an initial public offering by Tenant
be deemed to be constitute a Sale Transaction or other transfer requiring
Landlord’s consent under this Lease, (2) in no event shall any transfer of the
Capital Stock of Tenant (whether voting or otherwise) be deemed to constitute a
Sale Transaction or other transfer requiring Landlord’s consent under this Lease
at any time during which Tenant is a publicly held entity, and (3) in no event
shall the merger or consolidation of one or more Persons into or with Tenant be
deemed to constitute a Sale Transaction or other transfer requiring Landlord’s
consent under this Lease provided that Tenant is the surviving entity and the
Net Worth of Tenant immediately following such merger or consolidation is equal
to or greater than the Net Worth of Tenant immediately prior to such merger or
consolidation.
     (c) Without otherwise limiting the criteria upon which Landlord may
withhold its consent under Paragraph 23(a) above, Landlord shall be entitled to
consider all reasonable criteria including, but not limited to, the following:
(i) whether or not the proposed subtenant or

25



--------------------------------------------------------------------------------



 



assignee is engaged in a business which, and the use of the Premises will be in
an manner which, is in keeping with the then character and nature of all other
tenancies in the Project; (ii) whether the use to be made of the Premises by the
proposed subtenant or assignee will conflict with any so-called “exclusive” use
then in favor of any other tenant of the Building or the Project, and whether
such use would be prohibited by any other portion of this Lease, including, but
not limited to, any rules and regulations then in effect, or under applicable
Laws, and whether such use imposes a greater load upon the Premises and the
Building and the Project services then imposed by Tenant; (iii) the business
reputation of the proposed individuals who will be managing and operating the
business operations of the assignee or subtenant, and the long-term financial
and competitive business prospects of the proposed assignee or subtenant; and
(iv) the creditworthiness and financial stability of the proposed assignee or
subtenant in light of the responsibilities involved. In any event, Landlord may
withhold its consent to any assignment or sublease, if (A) the actual use
proposed to be conducted in the Premises or portion thereof conflicts with the
provisions of Paragraph 9(a) or (b) above or with any other lease which
restricts the use to which any space in the Building or the Project may be put,
or (B) the proposed assignment or sublease requires alterations, improvements or
additions to the Premises or portions thereof.
     (d) If Landlord approves an assignment or subletting as herein provided,
Tenant shall pay to Landlord, as Additional Rent, fifty percent (50%) of the
difference, if any, between (i) the Base Rent plus Additional Rent allocable to
that part of the Premises affected by such assignment or sublease pursuant to
the provisions of this Lease, and (ii) the rent and any additional rent payable
by the assignee or sublessee to Tenant, less reasonable and customary
market-based leasing commissions, if any, incurred by Tenant in connection with
such assignment or sublease, which commissions shall, for purposes of the
aforesaid calculation, be amortized on a straight-line basis over the term of
such assignment or sublease. In any subletting undertaken by Tenant, Tenant
shall list or offer the sublease premises at a rental rate not less than
Landlord’s then current asking-rate for similarly situated space in the Project
(the “Asking Rate”) and shall diligently seek to obtain not less than the Asking
Rate for the space so sublet. In any assignment of this Lease in whole or in
part, Tenant shall list or offer the premises subject to such assignment at a
rate not less than the Asking Rate and shall diligently seek to obtain from the
assignee consideration reflecting a value of not less than the Asking Rate for
the space subject to such assignment. The assignment or sublease agreement, as
the case may be, after approval by Landlord, shall not be amended without
Landlord’s prior written consent, and shall contain a provision directing the
assignee or subtenant to pay the rent and other sums due thereunder directly to
Landlord upon receiving written notice from Landlord that Tenant is in default
under this Lease with respect to the payment of Rent. In the event that,
notwithstanding the giving of such notice, Tenant collects any rent or other
sums from the assignee or subtenant, then Tenant shall hold such sums in trust
for the benefit of Landlord and shall immediately forward the same to Landlord.
Landlord’s collection of such rent and other sums shall not constitute an
acceptance by Landlord of attornment by such assignee or subtenant. A consent to
one assignment, subletting, occupation or use shall not be deemed to be a
consent to any other or subsequent assignment, subletting, occupation or use,
and consent to any assignment or subletting shall in no way relieve Tenant of
any liability under this Lease. Any assignment or subletting without Landlord’s
consent shall be void, and shall, at the option of Landlord, constitute a
Default under this Lease.

26



--------------------------------------------------------------------------------



 



     (e) Notwithstanding any assignment or subletting, Tenant and any guarantor
or surety of Tenant’s obligations under this Lease shall at all times remain
fully responsible and liable for the payment of the Rent and for compliance with
all of Tenant’s other obligations under this Lease (regardless of whether
Landlord’s approval has been obtained for any such assignment or subletting).
     (f) Tenant shall pay Landlord’s reasonable fees (including, without
limitation, the fees of Landlord’s counsel), incurred in connection with
Landlord’s review and processing of documents regarding any proposed assignment
or sublease.
     (g) Notwithstanding anything in this Lease to the contrary, in the event
Landlord consents to an assignment or subletting by Tenant in accordance with
the terms of this Paragraph 23, Tenant’s assignee or subtenant shall have no
right to further assign this Lease or any interest therein or thereunder or to
further sublease all or any portion of the Premises. In furtherance of the
foregoing, Tenant acknowledges and agrees on behalf of itself and any assignee
or subtenant claiming under it (and any such assignee or subtenant by accepting
such assignment or sublease shall be deemed to acknowledge and agree) that no
sub-subleases or further assignments of this Lease shall be permitted at any
time.
     (h) Any Person who enters into an assignment or sublease under this Lease
(a “Transferee”) shall be deemed to have agreed to the provisions of clauses
(i) through (iv) below:
          (i) Notwithstanding anything to the contrary contained in this Lease
or in any document, instrument or agreement entered into by Tenant and any
Transferee in connection with any assignment or sublease (a “Transfer”), if for
any reason whatsoever this Lease shall terminate prior to the scheduled
expiration of the Transfer (e.g., the sublease) (including, without limitation,
a termination of this Lease upon a default by Tenant hereunder, a rejection and
termination of this Lease by Tenant in bankruptcy or insolvency proceedings, or
a consensual termination of this Lease by Landlord and Tenant), Landlord shall
have the election, exercisable in its sole and absolute discretion, to (A) allow
the Transfer to terminate as provided in clauses (ii) and (iii) below, or
(B) maintain the Transfer in full force and effect, in which event the assignee
or sublessee (the “Transferee”) shall attorn to Landlord on the terms set forth
in this Paragraph 23(h).
          (ii) Within thirty (30) days after the termination of this Lease (such
30-day period being herein referred to as the “Effective Period”), Landlord
shall inform the Transferee in writing of Landlord’s election to (A) allow the
Transfer to terminate (such a notice, if given, being herein referred to as a
“Termination Notice”), or (B) maintain the Transfer in full force and effect
(such a notice, if given, being herein referred to as an “Attornment Notice”).
Pending the receipt by the Transferee of either such notice or, if neither
notice is given, the expiration of the Effective Period, the Transferee shall
remain in possession of the premises demised under the Transfer (the “Transfer
Premises”) and shall continue to perform, for the benefit of Landlord, all of
the obligations of the Transferee under the Transfer, including, without
limitation, the payment directly to Landlord of all rent and other amounts
coming due under the Transfer during the Effective Period. Landlord shall not be
deemed to have assumed or agreed to perform any obligations of Tenant under the
Transfer unless and until Landlord delivers an Attornment Notice to the
Transferee.

27



--------------------------------------------------------------------------------



 



          (iii) In the event that Landlord provides a Termination Notice to the
Transferee during the Effective Period or, if Landlord otherwise fails to
deliver an Attornment Notice to the Transferee within such Effective Period,
then the Transfer shall automatically terminate effective as of the delivery of
the Termination Notice or, if no such Termination Notice is given, as of the end
of the Effective Period. If Landlord delivers an Attornment Notice to the
Transferee within the Effective Period, (A) the Transfer shall continue with the
same force and effect as if Landlord and the Transferee had entered into a lease
on the same provisions as those contained in the Transfer, excepting only that
any unexercised renewal option or expansion option contained in the Transfer
shall lapse and shall no longer be exercisable by the Transferee, and (B) the
Transferee shall attorn to Landlord and perform all of the Transferee’s
obligations under the Transfer directly to Landlord as if Landlord were the
landlord under the Transfer, and, provided that the Transferee is not then in
default, Landlord shall continue to recognize the estate of the Transferee
created under the Transfer and shall perform Tenant’s obligations thereunder
arising from and after the date of such termination of this Lease. The above
provisions of this clause (iii) shall be self-operative without the need for any
additional documentation; however, upon the request of Landlord, Tenant shall
enter into a lease agreement or other document prepared by Landlord
memorializing the terms of Tenant’s attornment and continued occupancy of the
Transfer Premises.
          (iv) The Transferee shall be entitled to rely on any Attornment Notice
received from Landlord without the obligation to determine the validity thereof.
     (i) Tenant acknowledges and agrees that the restrictions, conditions and
limitations imposed by this Paragraph 23 on Tenant’s ability to assign or
transfer this Lease or any interest herein, to sublet the Premises or any part
thereof, to transfer or assign any right or privilege appurtenant to the
Premises, or to allow any other person to occupy or use the Premises or any
portion thereof, are, for the purposes of California Civil Code Section 1951.4,
as amended from time to time, and for all other purposes, reasonable at the time
that this Lease was entered into, and shall be deemed to be reasonable at the
time that Tenant seeks to assign or transfer this Lease or any interest herein,
to sublet the Premises or any part thereof, to transfer or assign any right or
privilege appurtenant to the Premises, or to allow any other person to occupy or
use the Premises or any portion thereof.
24. Tenant’s Default
     The occurrence of any one of the following events shall constitute an event
of default on the part of Tenant (“Default”):
     (a) The abandonment of the Premises by Tenant for a period of ten
(10) consecutive days or any vacation or abandonment of the Premises by Tenant
which would cause any insurance policy to be invalidated or otherwise lapse, or
the failure of Tenant to continuously operate Tenant’s business in the Premises,
in each of the foregoing cases irrespective of whether or not Tenant is then in
monetary default under this Lease. Tenant agrees to notice and service of notice
as provided for in this Lease and waives any right to any other or further
notice or service of notice which Tenant may have under any statute or law now
or hereafter in effect;

28



--------------------------------------------------------------------------------



 



     (b) Failure to pay any installment of Rent or any other monies due and
payable hereunder, said failure continuing for a period of three (3) days after
the same is due; provided, however, that Tenant shall be entitled to one notice
of late payment and a five (5) day cure period in each twelve (12) month period;
     (c) A general assignment by Tenant or any guarantor or surety of Tenant’s
obligations hereunder (collectively, “Guarantor”) for the benefit of creditors;
     (d) The filing of a voluntary petition in bankruptcy by Tenant or any
Guarantor, the filing by Tenant or any Guarantor of a voluntary petition for an
arrangement, the filing by or against Tenant or any Guarantor of a petition,
voluntary or involuntary, for reorganization, or the filing of an involuntary
petition by the creditors of Tenant or any Guarantor, said involuntary petition
remaining undischarged for a period of sixty (60) days;
     (e) Receivership, attachment, or other judicial seizure of substantially
all of Tenant’s assets on the Premises, such attachment or other seizure
remaining undismissed or undischarged for a period of sixty (60) days after the
levy thereof;
     (f) Death or disability of Tenant or any Guarantor, if Tenant or such
Guarantor is a natural person, or the failure by Tenant or any Guarantor to
maintain its legal existence, if Tenant or such Guarantor is a corporation,
partnership, limited liability company, trust or other legal entity;
     (g) Failure of Tenant to execute and deliver to Landlord any estoppel
certificate, subordination agreement, or lease amendment within the time periods
and in the manner required by Paragraphs 30 or 31 or 42, and/or failure by
Tenant to deliver to Landlord any financial statement within the time period and
in the manner required by Paragraph 40, and such failure continues for five
(5) days after written notice that the same are past due;
     (h) An assignment or sublease, or attempted assignment or sublease, of this
Lease or the Premises by Tenant contrary to the provision of Paragraph 23,
unless such assignment or sublease is expressly conditioned upon Tenant having
received Landlord’s consent thereto;
     (i) Failure of Tenant to restore the Security Deposit to the amount and
within the time period provided in Paragraph 7 above;
     (j) Failure in the performance of any of Tenant’s covenants, agreements or
obligations hereunder (except those failures specified as events of Default in
any other subparagraphs of this Paragraph 24, which shall be governed by such
other Paragraphs), which failure continues for twenty (20) days after written
notice thereof from Landlord to Tenant, provided that, if Tenant has exercised
reasonable diligence to cure such failure and such failure cannot be cured
within such twenty (20) day period despite reasonable diligence, Tenant shall
not be in default under this subparagraph so long as Tenant thereafter
diligently and continuously prosecutes the cure to completion and actually
completes such cure within sixty (60) days after the giving of the aforesaid
written notice;
     (k) Chronic delinquency by Tenant in the payment of Rent, or any other
periodic payments required to be paid by Tenant under this Lease. “Chronic
delinquency” shall mean failure by Tenant to pay Rent, or any other payments
required to be paid by Tenant under this Lease within

29



--------------------------------------------------------------------------------



 



three (3) days after written notice thereof for any three (3) months
(consecutive or nonconsecutive) during any period of twelve (12) months. In the
event of a Chronic delinquency, in addition to Landlord’s other remedies for
Default provided in this Lease, at Landlord’s option, Landlord shall have the
right to require that Rent be paid by Tenant quarterly, in advance;
     (l) Chronic overuse by Tenant or Tenant’s Agents of the number of
undesignated parking spaces set forth in the Basic Lease Information. “Chronic
overuse” shall mean use by Tenant or Tenant’s Agents of a number of parking
spaces greater than the number of parking spaces set forth in the Basic Lease
Information more than three (3) times during the Term after written notice by
Landlord;
     (m) Any insurance required to be maintained by Tenant pursuant to this
Lease shall be canceled or terminated or shall expire or be reduced or
materially changed, except as permitted in this Lease;
     (n) Any failure by Tenant to discharge any lien or encumbrance placed on
the Project or any part thereof in violation of this Lease within twenty
(20) days after the date such lien or encumbrance is filed or recorded against
the Project or any part thereof;
     (o) Any failure by Tenant to immediately remove, abate or remedy any
Hazardous Materials located in, on or about the Premises or the Building in
connection with any failure by Tenant to comply with Tenant’s obligations under
Paragraph 32;
     (p) Tenant’s failure to commence business operations in the Premises within
ninety (90) days following the Commencement Date, subject to delays beyond
Tenant’s reasonable control (other than financial difficulty); and
     (q) Any representation of Tenant herein or in any financial statement or
other materials provided by Tenant or any guarantor of Tenant’s obligations
under this Lease shall prove to be untrue or inaccurate in any material respect,
or any such financial statements or other materials shall have omitted any
material fact.
     Tenant agrees that any notice given by Landlord pursuant to
Paragraph 24(j), (k) or (l) above shall satisfy the requirements for notice
under California Code of Civil Procedure Section 1161, and Landlord shall not be
required to give any additional notice in order to be entitled to commence an
unlawful detainer proceeding.
25. Landlord’s Remedies
     (a) Termination. In the event of any Default by Tenant, then in addition to
any other remedies available to Landlord at law or in equity and under this
Lease, Landlord shall have the immediate option to terminate this Lease and all
rights of Tenant hereunder by giving written notice of such intention to
terminate. In the event that Landlord shall elect to so terminate this Lease
then Landlord may recover from Tenant:
          (i) the worth at the time of award of any unpaid Rent and any other
sums due and payable which have been earned at the time of such termination;
plus

30



--------------------------------------------------------------------------------



 



          (ii) the worth at the time of award of the amount by which the unpaid
Rent and any other sums due and payable which would have been earned after
termination until the time of award exceeds the amount of such rental loss
Tenant proves could have been reasonably avoided; plus
          (iii) the worth at the time of award of the amount by which the unpaid
Rent and any other sums due and payable for the balance of the Term after the
time of award exceeds the amount of such rental loss that Tenant proves could be
reasonably avoided; plus
          (iv) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course would be likely to result
therefrom, including, without limitation, (A) any costs or expenses incurred by
Landlord (1) in retaking possession of the Premises; (2) in maintaining,
repairing, preserving, restoring, replacing, cleaning, altering, remodeling or
rehabilitating the Premises or any affected portions of the Building or the
Project, including such actions undertaken in connection with the reletting or
attempted reletting of the Premises to a new tenant or tenants; (3) for leasing
commissions, advertising costs and other expenses of reletting the Premises; or
(4) in carrying the Premises, including taxes, insurance premiums, utilities and
security precautions; plus
          (v) such reasonable attorneys’ fees incurred by Landlord as a result
of a Default, and costs in the event suit is filed by Landlord to enforce such
remedy; and plus
          (vi) at Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable law.
As used in subparagraphs (i) and (ii) above, the “worth at the time of award” is
computed by allowing interest at an annual rate equal to twelve percent (12%)
per annum or the maximum rate permitted by law, whichever is less. As used in
subparagraph (iii) above, the “worth at the time of award” is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award, plus one percent (1%). Tenant waives redemption
or relief from forfeiture under California Code of Civil Procedure Sections 1174
and 1179, or under any other pertinent present or future law, in the event
Tenant is evicted or Landlord takes possession of the Premises by reason of any
Default of Tenant hereunder.
     (b) Continuation of Lease. In the event of any Default by Tenant, then in
addition to any other remedies available to Landlord at law or in equity and
under this Lease, Landlord shall have the remedy described in California Civil
Code Section 1951.4 (Landlord may continue this Lease in effect after Tenant’s
Default and abandonment and recover Rent as it becomes due, provided that Tenant
has the right to sublet or assign, subject only to reasonable limitations). In
addition, Landlord shall not be liable in any way whatsoever for its failure or
refusal to relet the Premises. For purposes of this Paragraph 25(b), the
following acts by Landlord will not constitute the termination of Tenant’s right
to possession of the Premises:
          (i) Acts of maintenance or preservation or efforts to relet the
Premises, including, but not limited to, alterations, remodeling, redecorating,
repairs, replacements and/or painting as Landlord shall consider advisable for
the purpose of reletting the Premises or any part thereof; or

31



--------------------------------------------------------------------------------



 



          (ii) The appointment of a receiver upon the initiative of Landlord to
protect Landlord’s interest under this Lease or in the Premises.
     (c) Re-entry. In the event of any Default by Tenant, Landlord shall also
have the right, with or without terminating this Lease, in compliance with
applicable law, to re-enter the Premises and remove all persons and property
from the Premises; such property may be removed and stored in a public warehouse
or elsewhere at the cost of and for the account of Tenant.
     (d) Reletting. In the event of the abandonment of the Premises by Tenant or
in the event that Landlord shall elect to re-enter as provided in Paragraph
25(c) or shall take possession of the Premises pursuant to legal proceeding or
pursuant to any notice provided by law, then if Landlord does not elect to
terminate this Lease as provided in Paragraph 25(a), Landlord may from time to
time, without terminating this Lease, relet the Premises or any part thereof for
such term or terms and at such rental or rentals and upon such other terms and
conditions as Landlord in its sole discretion may deem advisable with the right
to make alterations and repairs to the Premises in Landlord’s sole discretion.
In the event that Landlord shall elect to so relet, then rentals received by
Landlord from such reletting shall be applied in the following order: (i) to
reasonable attorneys’ fees incurred by Landlord as a result of a Default and
costs in the event suit is filed by Landlord to enforce such remedies; (ii) to
the payment of any indebtedness other than Rent due hereunder from Tenant to
Landlord; (iii) to the payment of any costs of such reletting; (iv) to the
payment of the costs of any alterations and repairs to the Premises; (v) to the
payment of Rent due and unpaid hereunder; and (vi) the residue, if any, shall be
held by Landlord and applied in payment of future Rent and other sums payable by
Tenant hereunder as the same may become due and payable hereunder. Should that
portion of such rentals received from such reletting during any month, which is
applied to the payment of Rent hereunder, be less than the Rent payable during
the month by Tenant hereunder, then Tenant shall pay such deficiency to
Landlord. Such deficiency shall be calculated and paid monthly. Tenant shall
also pay to Landlord, as soon as ascertained, any costs and expenses incurred by
Landlord in such reletting or in making such alterations and repairs not covered
by the rentals received from such reletting.
     (e) Termination. No re-entry or taking of possession of the Premises by
Landlord pursuant to this Paragraph 25 shall be construed as an election to
terminate this Lease unless a written notice of such intention is given to
Tenant or unless the termination thereof is decreed by a court of competent
jurisdiction. Notwithstanding any reletting without termination by Landlord
because of any Default by Tenant, Landlord may at any time after such reletting
elect to terminate this Lease for any such Default.
     (f) Cumulative Remedies. The remedies herein provided are not exclusive and
Landlord shall have any and all other remedies provided herein or by law or in
equity.
     (g) No Surrender. No act or conduct of Landlord, whether consisting of the
acceptance of the keys to the Premises, or otherwise, shall be deemed to be or
constitute an acceptance of the surrender of the Premises by Tenant prior to the
expiration of the Term, and such acceptance by Landlord of surrender by Tenant
shall only flow from and must be evidenced by a written acknowledgment of
acceptance of surrender signed by Landlord. The surrender of this Lease by
Tenant, voluntarily or otherwise, shall not work a merger unless Landlord elects
in writing that such merger take place, but shall operate as an assignment to
Landlord of any and all existing

32



--------------------------------------------------------------------------------



 



subleases, or Landlord may, at its option, elect in writing to treat such
surrender as a merger terminating Tenant’s estate under this Lease, and
thereupon Landlord may terminate any or all such subleases by notifying the
sublessee of its election so to do within five (5) days after such surrender.
26. Landlord’s Right to Perform Tenant’s Obligations
     (a) Without limiting the rights and remedies of Landlord contained in
Paragraph 25 above, if Tenant shall be in Default in the performance of any of
the terms, provisions, covenants or conditions to be performed or complied with
by Tenant pursuant to this Lease, then Landlord may at Landlord’s option,
without any obligation to do so, and without notice to Tenant perform any such
term, provision, covenant, or condition, or make any such payment and Landlord
by reason of so doing shall not be liable or responsible for any loss or damage
thereby sustained by Tenant or anyone holding under or through Tenant or any of
Tenant’s Agents.
     (b) Without limiting the rights of Landlord under Paragraph 26(a) above,
Landlord shall have the right at Landlord’s option, without any obligation to do
so, to perform any of Tenant’s covenants or obligations under this Lease without
notice to Tenant in the case of an emergency, as determined by Landlord in its
sole and absolute judgment, or if Landlord otherwise determines in its sole
discretion that such performance is necessary or desirable for the proper
management and operation of the Building or the Project or for the preservation
of the rights and interests or safety of other tenants of the Building or the
Project.
     (c) If Landlord performs any of Tenant’s obligations hereunder in
accordance with this Paragraph 26, the full amount of the cost and expense
incurred or the payment so made or the amount of the loss so sustained shall
immediately be owing by Tenant to Landlord, and Tenant shall promptly pay to
Landlord upon demand, as Additional Rent, the full amount thereof with interest
thereon from the date of payment by Landlord at the lower of (i) ten percent
(10%) per annum, or (ii) the highest rate permitted by applicable law.
27. Attorneys’ Fees
     (a) If either party hereto fails to perform any of its obligations under
this Lease or if any dispute arises between the parties hereto concerning the
meaning or interpretation of any provision of this Lease, then the defaulting
party or the party not prevailing in such dispute, as the case may be, shall pay
any and all costs and expenses incurred by the other party on account of such
default and/or in enforcing or establishing its rights hereunder, including,
without limitation, court costs and reasonable attorneys’ fees and
disbursements. Any such attorneys’ fees and other expenses incurred by either
party in enforcing a judgment in its favor under this Lease shall be recoverable
separately from and in addition to any other amount included in such judgment,
and such attorneys’ fees obligation is intended to be severable from the other
provisions of this Lease and to survive and not be merged into any such
judgment.
     (b) Without limiting the generality of Paragraph 27(a) above, if Landlord
utilizes the services of an attorney for the purpose of collecting any Rent due
and unpaid by Tenant or in connection with any other breach of this Lease by
Tenant, Tenant agrees to pay Landlord

33



--------------------------------------------------------------------------------



 



reasonable attorneys’ fees actually incurred by Landlord for such services,
regardless of the fact that no legal action may be commenced or filed by
Landlord.
28. Taxes
     Tenant shall be liable for and shall pay, prior to delinquency, all taxes
levied against Tenant’s Property. If any Alteration installed by Tenant or any
of Tenant’s Property is assessed and taxed with the Project or the Building,
Tenant shall pay such taxes to Landlord within ten (10) days after delivery to
Tenant of a statement therefor.
29. Effect of Conveyance
     The term “Landlord” as used in this Lease means, from time to time, the
then current owner of the Building or the Project containing the Premises, so
that, in the event of any sale of the Building or the Project, Landlord shall be
and hereby is entirely freed and relieved of all covenants and obligations of
Landlord hereunder to the extent the purchaser assumes in writing all of
Landlord’s obligations under this Lease, and it shall be deemed and construed,
without further agreement between the parties and the purchaser at any such
sale, that the purchaser of the Building or the Project has assumed and agreed
to carry out any and all covenants and obligations of Landlord hereunder.
30. Tenant’s Estoppel Certificate
     From time to time, upon written request of Landlord, Tenant shall execute,
acknowledge and deliver to Landlord or its designee, an Estoppel Certificate in
substantially the form attached hereto as Exhibit C and with any other
statements reasonably requested by Landlord or its designee. Any such Estoppel
Certificate delivered pursuant to this Paragraph 30 may be relied upon by a
prospective purchaser of Landlord’s interest or a mortgagee of Landlord’s
interest or assignee of any mortgage upon Landlord’s interest in the Premises.
If Tenant shall fail to provide such certificate within ten (10) business days
of receipt by Tenant of a written request by Landlord as herein provided, such
failure shall, at Landlord’s election, constitute a Default under this Lease,
and Tenant shall be deemed to have given such certificate as above provided
without modification and shall be deemed to have admitted the accuracy of any
information supplied by Landlord to a prospective purchaser or mortgagee.
31. Subordination
     This Lease, and all rights of Tenant hereunder, are and shall be subject
and subordinate to all ground leases, overriding leases and underlying leases
affecting the Building or the Project now or hereafter existing and each of the
terms, covenants and conditions thereto (the “Superior Lease(s)”), and to all
mortgages which may now or hereafter affect the Building, the Project or any of
such leases and each of the terms, covenants and conditions thereto (the
“Superior Mortgage(s)”), whether or not such mortgages shall also cover other
lands, buildings or leases, to each and every advance made or hereafter to be
made under such mortgages, and to all renewals, modifications, replacements and
extensions of such leases and such mortgages and spreaders and consolidations of
such mortgages. This Paragraph shall be self-operative and no further instrument
of subordination shall be required. Tenant shall promptly execute, acknowledge
and deliver any reasonable instrument that Landlord, the lessor under any such
lease or the holder of

34



--------------------------------------------------------------------------------



 



any such mortgage or any of their respective successors in interest may
reasonably request to evidence such subordination; if Tenant fails to execute,
acknowledge and deliver any such instrument within ten (10) business days after
request therefor, Tenant hereby irrevocably constitutes and appoints Landlord as
Tenant’s attorney-in-fact, coupled with an interest, to execute and deliver any
such instrument for and on behalf of Tenant. Without limiting the foregoing,
Tenant’s failure to execute, acknowledge and deliver such instrument within the
aforesaid time period shall constitute a Default hereunder. As used herein the
lessor of a Superior Lease or its successor in interest is herein called
“Superior Lessor”; and the holder of a Superior Mortgage is herein called
“Superior Mortgagee”.
     Notwithstanding the foregoing terms of this Paragraph 31, if a Superior
Lease or Superior Mortgage is hereafter placed against or affecting any or all
of the Building or the Premises or any or all of the Building and improvements
now or at any time hereafter constituting a part of or adjoining the Building,
Landlord shall use commercially reasonable efforts to obtain an agreement from
the holder thereof in recordable form and otherwise in form and substance
reasonably acceptable to Tenant, whereby the holder of such Superior Lease or
Superior Mortgage agrees that Tenant, upon paying the Base Rent and all of the
Additional Rent and other charges herein provided for, and observing and
complying with the covenants, agreements and conditions of this Lease on its
part to be observed and complied with, shall lawfully and quietly hold, occupy
and enjoy the Premises during the Term (including any exercised renewal term),
without hindrance or interference from anyone claiming by or through said
Superior Mortgagee or Superior Lessor and that said Superior Mortgagee or
Superior Lessor shall respect Tenant’s rights under this Lease and, upon
succeeding to Landlord’s interest in the Building and Lease, shall observe and
comply with all of Landlord’s duties under this Lease.
     If any Superior Lessor or Superior Mortgagee shall succeed to the rights of
Landlord under this Lease, whether through possession or foreclosure action or
delivery of a new lease or deed (such party so succeeding to Landlord’s rights
herein called “Successor Landlord”), then Tenant shall attorn to and recognize
such Successor Landlord as Tenant’s landlord under this Lease (without the need
for further agreement) and shall promptly execute and deliver any reasonable
instrument that such Successor Landlord may reasonably request to evidence such
attornment. This Lease shall continue in full force and effect as a direct lease
between the Successor Landlord and Tenant upon all of the terms, conditions and
covenants as are set forth in this Lease, except that the Successor Landlord
shall not (a) be liable for any previous act or omission of Landlord under this
Lease, except to the extent such act or omission shall constitute a continuing
Landlord default hereunder; (b) be subject to any offset, not expressly provided
for in this Lease; or (c) be bound by any previous modification of this Lease or
by any previous prepayment of more than one month’s Base Rent, unless such
modification or prepayment shall have been expressly approved in writing by the
Successor Landlord (or its predecessor in interest).
32. Environmental Covenants
     (a) Prior to executing this Lease, Tenant has completed, executed and
delivered to Landlord a Hazardous Materials Disclosure Certificate (“Initial
Disclosure Certificate”), a fully completed copy of which is attached hereto as
Exhibit D and incorporated herein by this reference. Tenant covenants,
represents and warrants to Landlord that the information on the

35



--------------------------------------------------------------------------------



 



Initial Disclosure Certificate is true and correct and accurately describes the
Hazardous Materials which will be manufactured, treated, used or stored on or
about the Premises by Tenant or Tenant’s Agents. Tenant shall, on each
anniversary of the Commencement Date and at such other times as Tenant desires
to manufacture, treat, use or store on or about the Premises new or additional
Hazardous Materials which were not listed on the Initial Disclosure Certificate,
complete, execute and deliver to Landlord an updated Disclosure Certificate
(each, an “Updated Disclosure Certificate”) describing Tenant’s then current and
proposed future uses of Hazardous Materials on or about the Premises, which
Updated Disclosure Certificates shall be in the same format as that which is set
forth in Exhibit D or in such updated format as Landlord may require from time
to time. Tenant shall deliver an Updated Disclosure Certificate to Landlord not
less than thirty (30) days prior to the date Tenant intends to commence the
manufacture, treatment, use or storage of new or additional Hazardous Materials
on or about the Premises, and Landlord shall have the right to approve or
disapprove such new or additional Hazardous Materials in its sole and absolute
discretion. Tenant shall make no use of Hazardous Materials on or about the
Premises except as described in the Initial Disclosure Certificate or as
otherwise approved by Landlord in writing in accordance with this
Paragraph 32(a).
     (b) As used in this Lease, the term “Hazardous Materials” means (i) any
substance or material that is included within the definitions of “hazardous
substances,” “hazardous materials,” “toxic substances,” “pollutant,”
“contaminant,” “hazardous waste,” or “solid waste” in any Environmental Law (as
defined in Paragraph 32(c) below); (ii) petroleum or petroleum derivatives,
including crude oil or any fraction thereof, all forms of natural gas, and
petroleum products or by-products or waste; (iii) polychlorinated biphenyls
(PCBs); (iv) asbestos and asbestos containing materials (whether friable or
non-friable); (v) lead and lead-based paint or other lead containing materials
(whether friable or non-friable); (vi) urea formaldehyde; (vii) microbiological
pollutants; (viii) batteries or liquid solvents or similar chemicals; (ix) radon
gas; and (x) mildew, fungus, mold, bacteria and/or other organic spore material,
whether or not airborne, colonizing, amplifying or otherwise.
     (c) As used in this Lease, the term “Environmental Laws” means all
statutes, terms, conditions, limitations, restrictions, standards, prohibitions,
obligations, schedules, plans and timetables that are contained in or
promulgated pursuant to any federal, state or local laws (including rules,
regulations, ordinances, codes, judgments, orders, decrees, contracts, permits,
stipulations, injunctions, the common law, court opinions, and demand or notice
letters issued, entered, promulgated or approved thereunder), relating to
pollution or the protection of the environment, including laws relating to
emissions, discharges, releases or threatened releases of Hazardous Materials
into ambient air, surface water, ground water or lands or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials including, but not limited to, the:
Comprehensive Environmental Response Compensation and Liability Act of 1980
(CERCLA), as amended by the Superfund Amendments and Reauthorization Act of 1986
(SARA), 42 U.S.C. 9601 et seq.; Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976 (RCRA), 42 U.S.C. 6901 et seq.;
Federal Water Pollution Control Act, 33 U.S.C. 1251 et seq.; Toxic Substances
Control Act, 15 U.S.C. 2601 et seq.; Clean Air Act, 42 U.S.C. 7401 et seq.; and
the Safe Drinking Water Act, 42 U.S.C. § 300f et seq. “Environmental Laws” shall
include any statutory or common law that has developed or develops in the future
regarding mold, fungus, microbiological pollutants, mildew, bacteria and/or
other organic spore material.

36



--------------------------------------------------------------------------------



 



“Environmental Laws” shall not include laws relating to industrial hygiene or
worker safety, except to the extent that such laws address asbestos and asbestos
containing materials (whether friable or non-friable) or lead and lead-based
paint or other lead containing materials.
     (d) Tenant agrees that during its use and occupancy of the Premises it
will: (i) not (A) permit Hazardous Materials to be present on or about the
Premises except in a manner and quantity necessary for the ordinary performance
of Tenant’s business or (B) release, discharge or dispose of any Hazardous
Materials on, in, at, under, or emanating from, the Premises, the Building or
the Project; (ii) comply with all Environmental Laws relating to the Premises
and the use of Hazardous Materials on or about the Premises and not engage in or
permit others to engage in any activity at the Premises in violation of any
Environmental Laws; and (iii) immediately notify Landlord of (A) any inquiry,
test, investigation or enforcement proceeding by any governmental agency or
authority against Tenant, Landlord or the Premises, the Building or the Project
relating to any Hazardous Materials or under any Environmental Laws or (B) the
occurrence of any event or existence of any condition that would cause a breach
of any of the covenants set forth in this Paragraph 32.
     (e) If Tenant’s use of Hazardous Materials on or about the Premises results
in a release, discharge or disposal of Hazardous Materials on, in, at, under, or
emanating from, the Premises, the Building or the Project, Tenant agrees to
investigate, clean up, remove or remediate such Hazardous Materials in full
compliance with: (i) the requirements of (A) all Environmental Laws and (B) any
governmental agency or authority responsible for the enforcement of any
Environmental Laws; and (ii) any additional requirements of Landlord that are
reasonably necessary to protect the value of the Premises, the Building or the
Project.
     (f) Upon reasonable notice to Tenant, Landlord may inspect the Premises and
surrounding areas for the purpose of determining whether there exists on or
about the Premises any Hazardous Material or other condition or activity that is
in violation of the requirements of this Lease or of any Environmental Laws.
Such inspections may include, but are not limited to, entering the Premises or
adjacent property with drill rigs or other machinery for the purpose of
obtaining laboratory samples. Landlord shall not be limited in the number of
such inspections during the Term. In the event (i) such inspections reveal the
presence of any such Hazardous Material or other condition or activity in
violation of the requirements of this Lease or of any Environmental Laws, or
(ii) Tenant or Tenant’s Agents contribute or knowingly consent to the presence
of any Hazardous Materials in, on, under, through or about the Premises, the
Building or the Project or exacerbate the condition of or the conditions caused
by any Hazardous Materials in, on, under, through or about the Premises, the
Building or the Project, Tenant shall reimburse Landlord for the cost of such
inspections within ten (10) days of receipt of a written statement therefor.
Tenant will supply to Landlord such historical and operational information
regarding the Premises and surrounding areas as may be reasonably requested to
facilitate any such inspection and will make available for meetings appropriate
personnel having knowledge of such matters. Tenant agrees to give Landlord at
least sixty (60) days’ prior notice of its intention to vacate the Premises so
that Landlord will have an opportunity to perform such an inspection prior to
such vacation. The right granted to Landlord herein to perform inspections shall
not create a duty on Landlord’s part to inspect the Premises, or liability on
the part of Landlord for Tenant’s use, storage, treatment or disposal of
Hazardous Materials, it being understood that Tenant shall be solely responsible
for all liability in connection therewith.

37



--------------------------------------------------------------------------------



 



     (g) Landlord shall have the right, but not the obligation, prior or
subsequent to a Default, without in any way limiting Landlord’s other rights and
remedies under this Lease, to enter upon the Premises, or to take such other
actions as it deems necessary or advisable, to investigate, clean up, remove or
remediate any Hazardous Materials or contamination by Hazardous Materials
present on, in, at, under, or emanating from, the Premises, the Building or the
Project in violation of Tenant’s obligations under this Lease or under any
Environmental Laws. Notwithstanding any other provision of this Lease, Landlord
shall also have the right, at its election, in its own name or as Tenant’s
agent, to negotiate, defend, approve and appeal, at Tenant’s expense, any action
taken or order issued by any governmental agency or authority with regard to any
such Hazardous Materials or contamination by Hazardous Materials caused by
Tenant or its Agents. All costs and expenses paid or incurred by Landlord in the
exercise of the rights set forth in this Paragraph 32 shall be payable by Tenant
upon demand.
     (h) Tenant shall surrender the Premises to Landlord upon the expiration or
earlier termination of this Lease free of (i) mold, Mold Conditions, debris,
waste, and (ii) Hazardous Materials placed on, about or near the Premises by
Tenant or Tenant’s Agents, and in a condition which complies with all
Environmental Laws and any additional requirements of Landlord that are
reasonably necessary to protect the value of the Premises, the Building or the
Project, including, without limitation, the obtaining of any closure permits or
other governmental permits or approvals related to Tenant’s use of Hazardous
Materials in or about the Premises. Tenant’s obligations and liabilities
pursuant to the provisions of this Paragraph 32 shall survive the expiration or
earlier termination of this Lease.
     (i) Tenant shall indemnify and hold harmless Landlord from and against any
and all claims, damages, fines, judgments, penalties, costs, losses (including,
without limitation, loss in value of the Premises or the property in which the
Premises is located, damages due to loss or restriction of rentable or usable
space, and damages due to any adverse impact on marketing of the space and any
and all sums paid for settlement of claims), liabilities and expenses
(including, without limitation, attorneys’, consultants’, and experts’ fees)
incurred by Landlord during or after the term of this Lease and attributable to
(i) any Hazardous Materials placed on or about the Premises, the Building or the
Project by Tenant or Tenant’s Agents, or (ii) Tenant’s breach of any provision
of this Paragraph 32. This indemnification includes, without limitation, any and
all costs incurred by Landlord due to any investigation of the site or any
cleanup, removal or restoration mandated by a federal, state or local agency or
political subdivision.
     (j) Because mold spores are present essentially everywhere and mold can
grow in almost any moist location, Tenant acknowledges the necessity of adopting
and enforcing good housekeeping practices, ventilation and vigilant moisture
control within the Premises (particularly in kitchen areas, janitorial closets,
bathrooms, in and around water fountains and other plumbing facilities and
fixtures, break rooms, in and around outside walls, and in and around HVAC
systems and associated drains) for the prevention of mold (such measures, “Mold
Prevention Practices”). Tenant will, at its sole cost and expense keep and
maintain the Premises in good order and condition in accordance with the Mold
Prevention Practices and acknowledges that the control of moisture, and
prevention of mold within the Premises, are integral to its obligations under
this Lease.

38



--------------------------------------------------------------------------------



 



     (k) Tenant, at its sole cost and expense, shall:
          (i) Regularly monitor the Premises for the presence of mold and any
conditions that reasonably can be expected to give rise or be attributed to mold
or fungus including, but not limited to, observed or suspected instances of
water damage, condensation, seepage, leaks or any other water penetration (from
any source, internal or external), mold growth, mildew, repeated complaints of
respiratory ailments or eye irritation by Tenant’s employees or any other
occupants of the Premises, or any notice from a governmental agency of
complaints regarding the indoor air quality at the Premises (the “Mold
Conditions”); and
          (ii) Immediately notify Landlord in writing if it observes, suspects,
has reason to believe mold or Mold Conditions exist at the Premises.
     (l) In the event of suspected mold or Mold Conditions at the Premises,
Landlord may cause an inspection of the Premises to be conducted, during such
time as Landlord may designate, to determine if mold or Mold Conditions are
present at the Premises.
     (m) Tenant hereby releases and relieves Landlord from any and all liability
for bodily injury or damage to property and hereby waives any and all claims
against Landlord related to or allegedly caused by or associated with any mold
and Mold Conditions in or on the Premises.
     (n) The provisions of this Paragraph 32 shall survive the expiration or
earlier termination of this Lease.
33. Notices
     All notices and demands which are required or may be permitted to be given
to either party by the other hereunder shall be in writing and shall be sent by
United States mail, postage prepaid, certified, or by personal delivery or
overnight courier, addressed to the addressee at Tenant’s Address or Landlord’s
Address as specified in the Basic Lease Information, or to such other place as
either party may from time to time designate in a notice to the other party
given as provided herein. Copies of all notices and demands given to Landlord
shall additionally be sent to Landlord’s property manager at the address
specified in the Basic Lease Information or at such other address as Landlord
may specify in writing from time to time. Notice shall be deemed given upon
actual receipt (or attempted delivery if delivery is refused), if personally
delivered, or one (1) business day following deposit with a reputable overnight
courier that provides a receipt, or on the third (3rd) day following deposit in
the United States mail in the manner described above.
34. Waiver
     The waiver of any breach of any term, covenant or condition of this Lease
shall not be deemed to be a waiver of such term, covenant or condition or of any
subsequent breach of the same or any other term, covenant or condition herein
contained. The subsequent acceptance of Rent by Landlord shall not be deemed to
be a waiver of any preceding breach by Tenant, other than the failure of Tenant
to pay the particular rental so accepted, regardless of Landlord’s knowledge of
such preceding breach at the time of acceptance of such Rent. No delay or
omission in the exercise of any right or remedy of Landlord in regard to any
Default by Tenant

39



--------------------------------------------------------------------------------



 



shall impair such a right or remedy or be construed as a waiver. Any waiver by
Landlord of any Default must be in writing and shall not be a waiver of any
other Default concerning the same or any other provisions of this Lease.
35. Holding Over
     Any holding over after the expiration of the Term, without the express
written consent of Landlord, shall constitute a Default and, without limiting
Landlord’s remedies provided in this Lease, such holding over shall be construed
to be a tenancy at sufferance, at a rental rate equal to the greater of one
hundred fifty percent (150%) of the Base Rent last due in this Lease or one
hundred percent (100%) of the fair market rental value for the Premises as
determined by Landlord, plus Additional Rent, and shall otherwise be on the
terms and conditions herein specified, so far as applicable; provided, however,
that in no event shall any renewal or expansion option or other similar right or
option contained in this Lease be deemed applicable to any such tenancy at
sufferance.
36. Successors and Assigns
     The terms, covenants and conditions of this Lease shall, subject to the
provisions as to assignment, apply to and bind the heirs, successors, executors,
administrators and assigns of all of the parties hereto. If Tenant shall consist
of more than one entity or person, the obligations of Tenant under this Lease
shall be joint and several.
37. Time
     Time is of the essence of this Lease and each and every term, condition and
provision herein.
38. Brokers
     Landlord and Tenant each represents and warrants to the other that neither
it nor its officers or agents nor anyone acting on its behalf has dealt with any
real estate broker except the Brokers specified in the Basic Lease Information
in the negotiating or making of this Lease, and each party agrees to indemnify
and hold harmless the other from any claim or claims, and costs and expenses,
including attorneys’ fees, incurred by the indemnified party in conjunction with
any such claim or claims of any other broker or brokers to a commission in
connection with this Lease as a result of the actions of the indemnifying party.
39. Limitation of Liability
     Tenant agrees that, in the event of any default or breach by Landlord under
this Lease or arising in connection herewith or with Landlord’s operation,
management, leasing, repair, renovation, alteration or any other matter relating
to the Project or the Premises, Tenant’s remedies shall be limited solely and
exclusively to an amount which is equal to the lesser of (a) the interest in the
Buildings of the then current Landlord or (b) the equity interest Landlord would
have in the Buildings if the Buildings were encumbered by third party debt in an
amount equal to eighty percent (80%) of the value of the Buildings (as such
value is determined by Landlord), provided that in no event shall such liability
extend to any sales or insurance proceeds

40



--------------------------------------------------------------------------------



 



received by Landlord or the “Landlord Parties” in connection with the Project,
any Building or the Premises. For purposes of this Lease, “Landlord Parties”
shall mean, collectively Landlord, its partners, shareholders, officers,
directors, employees, investment advisors, or any successor in interest of any
of them. Neither Landlord, nor any of the Landlord Parties shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant. The limitations of liability contained in this Paragraph 39
shall inure to the benefit of Landlord’s and the Landlord Parties’ present and
future partners, beneficiaries, officers, directors, trustees, shareholders,
agents and employees, and their respective partners, heirs, successors and
assigns. Under no circumstances shall any present or future partner of Landlord
(if Landlord is a partnership), future member in Landlord (if Landlord is a
limited liability company) or trustee or beneficiary (if Landlord or any partner
or member of Landlord is a trust), have any liability for the performance of
Landlord’s obligations under this Lease. Notwithstanding any contrary provision
herein, neither Landlord nor the Landlord Parties shall be liable under any
circumstances for injury or damage to, or interference with Tenant’s business,
including, but not limited to, loss or profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, in each case,
however occurring. The provisions of this Paragraph shall apply only to Landlord
and the parties herein described, and shall not be for the benefit of any
insurer nor any other third party.
40. Financial Statements
     Within ten (10) business days after Landlord’s request, Tenant shall
deliver to Landlord the then current financial statements of Tenant (including
interim periods following the end of the last fiscal year for which annual
statements are available), prepared or compiled by a certified public
accountant, including a balance sheet and profit and loss statement for the most
recent prior year, all prepared in accordance with generally accepted accounting
principles consistently applied. Tenant shall not be required to deliver such
financial statements more frequently than every six (6) months.
41. Rules and Regulations
     Tenant agrees to comply with such reasonable rules and regulations as
Landlord may adopt from time to time for the orderly and proper operation of the
Building and the Project. Such rules may include but shall not be limited to the
following: (a) restriction of employee parking to a limited, designated area or
areas; and (b) regulation of the removal, storage and disposal of Tenant’s
refuse and other rubbish at the sole cost and expense of Tenant. The then
current rules and regulations shall be binding upon Tenant upon delivery of a
copy of them to Tenant. Landlord shall not be responsible to Tenant for the
failure of any other person to observe and abide by any of said rules and
regulations. Landlord’s current rules and regulations are attached to this Lease
as Exhibit B.
42. Mortgagee Protection
     (a) Modifications for Lender. If, in connection with obtaining financing
for the Project or any portion thereof, Landlord’s lender shall request
reasonable modifications to this Lease as a condition to such financing, Tenant
shall not unreasonably withhold, delay or defer its consent to

41



--------------------------------------------------------------------------------



 



such modifications, provided that such modifications do not materially adversely
affect Tenant’s rights or increase Tenant’s obligations under this Lease.
     (b) Rights to Cure. Tenant agrees to give to any trust deed or mortgage
holder (“Holder”), by registered mail, at the same time as it is given to
Landlord, a copy of any notice of default given to Landlord, provided that,
prior to such notice, Tenant has been notified in writing (by way of notice of
assignment of rents and leases, or otherwise) of the address of such Holder.
Tenant further agrees that if Landlord shall have failed to cure such default
within the time provided for in this Lease, then the Holder shall have an
additional twenty (20) days after expiration of such period, or after receipt of
such notice from Tenant (if such notice to the Holder is required by this
Paragraph 42(b)), whichever shall last occur within which to cure such default
or if such default cannot be cured within that time, then such additional time
as may be necessary if within such twenty (20) days, any Holder has commenced
and is diligently pursuing the remedies necessary to cure such default
(including, but not limited to, commencement of foreclosure proceedings, if
necessary to effect such cure), in which event this Lease shall not be
terminated.
43. Parking
     (a) Provided that Tenant shall not then be in Default under the terms and
conditions of this Lease; and provided, further, that Tenant shall comply with
and abide by Landlord’s parking rules and regulations from time to time in
effect, Tenant shall have a license to use for the parking of standard-size
passenger automobiles the number of exclusive and designated and non-exclusive
and undesignated parking spaces, if any, set forth in the Basic Lease
Information in the Parking Areas; provided, however, that Landlord shall not be
required to enforce Tenant’s right to use such parking spaces; and provided,
further, that the number of parking spaces allocated to Tenant hereunder shall
be reduced on a proportionate basis in the event any of the parking spaces in
the Parking Areas are taken or otherwise eliminated as a result of any
Condemnation or casualty event affecting such Parking Areas or any modifications
made by Landlord to such Parking Areas. All unreserved parking spaces will be on
a first-come, first-served basis in common with other tenants of and visitors to
the Project in parking spaces provided by Landlord from time to time in the
Project’s Parking Areas. Tenant’s license to use the parking spaces provided for
herein shall be subject to such terms, conditions, rules and regulations as
Landlord or the operator of the Parking Areas may impose from time to time.
     (b) Each automobile shall, at Landlord’s option to be exercised from time
to time, bear a permanently affixed and visible identification sticker to be
provided by Landlord. Tenant shall not and shall not permit Tenant’s Agents to
park any vehicles in locations other than those specifically designated by
Landlord as being for Tenant’s use. The license granted hereunder is for
self-service parking only and does not include additional rights or services.
Neither Landlord nor Landlord’s Agents shall be liable for: (i) loss or damage
to any vehicle or other personal property parked or located upon or within such
parking spaces or any Parking Areas whether pursuant to this license or
otherwise and whether caused by fire, theft, explosion, strikes, riots or any
other cause whatsoever; or (ii) injury to or death of any person in, about or
around such parking spaces or any Parking Areas or any vehicles parking therein
or in proximity thereto whether caused by fire, theft, assault, explosion, riot
or any other cause whatsoever; and Tenant hereby waives any claim for or in
respect to the above and against all claims or liabilities arising

42



--------------------------------------------------------------------------------



 



out of loss or damage to property or injury to or death of persons, or both,
relating to any of the foregoing. Tenant shall not assign any of its rights
hereunder and, in the event an attempted assignment is made, it shall be void.
     (c) Tenant recognizes and agrees that visitors, clients and/or customers
(collectively, the “Visitors”) to the Project and the Premises must park
automobiles or other vehicles only in areas designated by Landlord from time to
time as being for the use of such Visitors, and Tenant hereby agrees to ask its
Visitors to park only in the areas designated by Landlord from time to time for
the use of Tenant’s Visitors. Tenant hereby covenants and agrees to cause its
Visitors to comply with and abide by Landlord’s or Landlord’s parking operator’s
rules and regulations governing the use of such Visitors’ parking as may be in
existence from time to time.
     (d) In the event any tax, surcharge or regulatory fee is at any time
imposed by any governmental authority upon or with respect to parking or
vehicles parking in the parking spaces referred to herein, Tenant shall pay such
tax, surcharge or regulatory fee as Additional Rent under this Lease, such
payments to be made in advance and from time to time as required by Landlord
(except that they shall be paid monthly with Base Rent payments if permitted by
the governmental authority).
44. Entire Agreement
     This Lease, including the Exhibits and any Addenda attached hereto, which
are hereby incorporated herein by this reference, contains the entire agreement
of the parties hereto, and no representations, inducements, promises or
agreements, oral or otherwise, between the parties, not embodied herein or
therein, shall be of any force and effect.
45. Interest
     Any installment of Rent and any other sum due from Tenant under this Lease
which is not received by Landlord within ten (10) days from when the same is due
shall bear interest from the date such payment was originally due under this
Lease until paid at an annual rate equal to the maximum rate of interest
permitted by law. Payment of such interest shall not excuse or cure any Default
by Tenant. In addition, Tenant shall pay all costs and attorneys’ fees incurred
by Landlord in collection of such amounts.
46. Construction
     This Lease shall be construed and interpreted in accordance with the laws
of the State of California. The parties acknowledge and agree that no rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall be employed in the interpretation of this Lease, including
the Exhibits and any Addenda attached hereto. All captions in this Lease are for
reference only and shall not be used in the interpretation of this Lease.
Whenever required by the context of this Lease, the singular shall include the
plural, the masculine shall include the feminine, and vice versa. If any
provision of this Lease shall be determined to be illegal or unenforceable, such
determination shall not affect any other provision of this Lease and all such
other provisions shall remain in full force and effect.

43



--------------------------------------------------------------------------------



 



47. Representations and Warranties of Tenant
     Tenant hereby makes the following representations and warranties, each of
which is material and being relied upon by Landlord, is true in all respects as
of the date of this Lease, and shall survive the expiration or termination of
this Lease.
     (a) If Tenant is an entity, Tenant is duly organized, validly existing and
in good standing under the laws of the state of its organization and the persons
executing this Lease on behalf of Tenant have the full right and authority to
execute this Lease on behalf of Tenant and to bind Tenant without the consent or
approval of any other person or entity. Tenant has full power, capacity,
authority and legal right to execute and deliver this Lease and to perform all
of its obligations hereunder. This Lease is a legal, valid and binding
obligation of Tenant, enforceable in accordance with its terms.
     (b) Tenant has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by any creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of its
assets, (iv) suffered the attachment or other judicial seizure of all or
substantially all of its assets, (v) admitted in writing its inability to pay
its debts as they come due, or (vi) made an offer of settlement, extension or
composition to its creditors generally.
48. Security
     (a) Tenant acknowledges and agrees that, while Landlord may engage security
personnel to patrol the Building or the Project, Landlord is not providing any
security services with respect to the Premises, the Building or the Project and
that Landlord shall not be liable to Tenant for, and Tenant waives any claim
against Landlord with respect to, any loss by theft or any other damage suffered
or incurred by Tenant in connection with any unauthorized entry into the
Premises or any other breach of security with respect to the Premises, the
Building or the Project.
     (b) Tenant hereby agrees to the exercise by Landlord and Landlord’s Agents,
within their sole discretion, of such security measures as, but not limited to,
the evacuation of the Premises, the Building or the Project for cause, suspected
cause or for drill purposes, the denial of any access to the Premises, the
Building or the Project and other similarly related actions that it deems
necessary to prevent any threat of property damage or bodily injury. The
exercise of such security measures by Landlord and Landlord’s Agents, and the
resulting interruption of service and cessation of Tenant’s business, if any,
shall not be deemed an eviction or disturbance of Tenant’s use and possession of
the Premises, or any part thereof, or render Landlord or Landlord’s Agents
liable to Tenant for any resulting damages or relieve Tenant from Tenant’s
obligations under this Lease.
49. Jury Trial Waiver
     Tenant hereby waives any right to trial by jury with respect to any action
or proceeding (a) brought by Landlord, Tenant or any other party, relating to
(i) this Lease and/or any understandings or prior dealings between the parties
hereto, or (ii) the Premises, the Building or the Project or any part thereof,
or (b) to which Landlord is a party. Tenant hereby agrees that this Lease
constitutes a written consent to waiver of trial by jury pursuant to the
provisions of

44



--------------------------------------------------------------------------------



 



California Code of Civil Procedure Section 631, and Tenant does hereby
constitute and appoint Landlord its true and lawful attorney-in-fact, which
appointment is coupled with an interest, and Tenant does hereby authorize and
empower Landlord, in the name, place and stead of Tenant, to file this Lease
with the clerk or judge of any court of competent jurisdiction as a statutory
written consent to waiver of trial by jury.
50. Option to Renew
     (a) Tenant shall have one (1) option (the “Renewal Option”) to extend the
Term for a period of two (2) years beyond the Expiration Date (the “Renewal
Term”). The Renewal Option is personal to Tenant and any Permitted Transferee
and may not be exercised by any other sublessee or assignee, or by any other
successor or assign of Tenant. The Renewal Option shall be effective only if
Tenant is not in Default under this Lease, nor has any event occurred which with
the giving of notice or the passage of time, or both, would constitute a Default
hereunder, either at the time of exercise of the Renewal Option or the time of
commencement of the Renewal Term. The Renewal Option must be exercised, if at
all, by written notice (“Election Notice”) from Tenant to Landlord given not
more than twelve (12) months nor less than six (6) months prior to the
expiration of the Term. Any such notice given by Tenant to Landlord shall be
irrevocable. If Tenant fails to exercise the Renewal Option in a timely manner
as provided for above, the Renewal Option shall be void. The Renewal Term shall
be upon the same terms and conditions as the initial Term, except that (i) no
further Renewal Option shall be available to Tenant at the expiration of the
Renewal Term, and (ii) the Base Rent during the Renewal Term (the “Renewal
Rate”) shall be equal to the “prevailing market rate” for space in similarly
situated buildings in the vicinity of the Project comparable to the Building in
location, condition, quality and type at the commencement of the Renewal Term
(the “Prevailing Rate”). The term “Prevailing Rate” shall mean the base rental
for such comparable space, taking into account any additional rental and all
other payments and escalations payable hereunder and by tenants under leases of
such comparable space. The Prevailing Rate shall be determined in accordance
with Paragraph 50(b) below.
     (b) Within thirty (30) days after Landlord’s receipt of the Election Notice
or as soon thereafter as is reasonably practicable, Landlord shall notify Tenant
in writing (the “Renewal Rate Notice”) of the Renewal Rate. Tenant shall have
twenty (20) days (the “Response Period”) after receipt of the Renewal Rate
Notice to advise Landlord whether or not Tenant agrees with Landlord’s
determination of the Renewal Rate. If Tenant does not respond to Landlord in
writing within the Response Period, then Tenant shall be deemed to have accepted
the Renewal Rate specified by Landlord in the Renewal Rate Notice. If Tenant
agrees or is deemed to have agreed with Landlord’s determination of the Renewal
Rate, then such determination shall be final and binding on the parties. If
Tenant notifies Landlord in writing during the Response Period that Tenant
disagrees with Landlord’s determination of the Renewal Rate, then within twenty
(20) days after Landlord’s receipt of Tenant’s written notice, Landlord and
Tenant shall each retain a licensed commercial real estate broker with at least
five (5) years’ experience negotiating commercial lease transactions in the City
of Palo Alto, California. If only one broker is appointed by the parties during
such twenty (20) day period, then such broker shall, within twenty (20) days
after his or her appointment, determine the Prevailing Rate, and such rate shall
be the Renewal Rate for all purposes of this Lease. If Landlord and Tenant each
appoint a broker during such twenty (20) day period as contemplated hereunder,
then the brokers shall

45



--------------------------------------------------------------------------------



 



meet at least two (2) times during the thirty (30) day period commencing on the
date on which the last of the brokers has been appointed (the “Broker
Negotiation Period”) to attempt to mutually agree upon the Prevailing Rate. If
the brokers agree upon the Prevailing Rate on or before the expiration of the
Broker Negotiation Period, then the rate so determined by the brokers shall be
the “Renewal Rate” for all purposes of this Lease. If the brokers cannot agree
upon the Prevailing Rate at the expiration of the Broker Negotiation Period, but
if the determinations of such brokers differ by less than five percent (5%) of
the higher of the two, the Renewal Rate shall be the average of the two
determinations. In the event such determinations differ by more than five
percent (5%) of the higher of the two, then such appraisers shall within twenty
(20) days designate a third broker, who shall have the same qualifications
required for the initial two brokers. If the two brokers fail to agree upon and
appoint a third broker, then the third broker shall be appointed by
J.A.M.S./ENDISPUTE. The third broker shall, within twenty (20) days after his or
her appointment, make a determination of the Prevailing Rate. The determinations
of Prevailing Rate prepared by all three (3) brokers shall be compared and the
Renewal Rate shall be the average of the two closest determinations. Such
determination shall be final and binding upon the parties. Landlord and Tenant
shall each bear the expense of the broker selected by it and shall share equally
the expense of the third broker, if any. Promptly following the determination of
the Renewal Rate pursuant to this Paragraph 50(b), the parties shall execute an
amendment to this Lease memorializing such Renewal Rate.
51. Furniture
     During the term of this Lease, Tenant shall have the right to use the
modular work stations and furniture currently located in the Premises (the
“Furniture”). Tenant shall accept such Furniture in its “as-is” condition
without any representation or warranty by Landlord. Tenant’s insurance as
required under this Lease shall include an all risk property insurance policy
for the Furniture for its full replacement value, and Tenant shall maintain the
Furniture in good condition during the term hereof. At the expiration or earlier
termination of this Lease, Tenant shall at Landlord’s option (i) return the
Furniture to Landlord in the same condition received, ordinary wear and tear
excepted, or (ii) remove the Furniture from the Premises, in which case Landlord
shall transfer title thereto to Tenant.

46



--------------------------------------------------------------------------------



 



     Landlord and Tenant have executed and delivered this Lease as of the Lease
Date specified in the Basic Lease Information.

                 
Landlord:
  Harbor Investment Partners,
a California general partnership    
 
               
 
  By:   Embarcadero Road Investors LLC,
a Delaware limited liability company,
General Partner    
 
               
 
  By:   UBS Realty Investors llc,
a Massachusetts limited liability company    
 
      its Manager    
 
               
 
  By:   /s/ Timothy J. Cahill  
 
      Name:   Timothy J. Cahill    
 
      Title:   Director - Asset Management    
 
         
 
   
 
               
Tenant:
  NovaRay, Inc.,
a Delaware Corporation    
 
               
 
  By:   /s/ Marc C. Whyte    
 
      Name:   Marc C. Whyte    
 
      Title:   CEO      

47



--------------------------------------------------------------------------------



 



Exhibit A
Diagram of the Premises

A-1



--------------------------------------------------------------------------------



 



Exhibit B
Rules and Regulations
     This exhibit, entitled “Rules and Regulations,” is and shall constitute
Exhibit B to the Lease Agreement, dated as of the Lease Date, by and between
Landlord and Tenant for the Premises. The terms and conditions of this Exhibit B
are hereby incorporated into and are made a part of the Lease. Capitalized terms
used, but not otherwise defined, in this Exhibit B have the meanings ascribed to
such terms in the Lease.
     1. Tenant shall not use any method of heating or air conditioning other
than that supplied by Landlord without the consent of Landlord.
     2. All window coverings installed by Tenant and visible from the outside of
the building require the prior written approval of Landlord.
     3. Tenant shall not use, keep or permit to be used or kept any foul or
noxious gas or substance or any flammable or combustible materials on or around
the Premises, except to the extent that Tenant is permitted to use the same
under the terms of Paragraph 32 of the Lease.
     4. Tenant shall not alter any lock or install any new locks or bolts on any
door at the Premises without the prior consent of Landlord.
     5. Tenant shall not make any duplicate keys without the prior consent of
Landlord.
     6. Tenant shall park motor vehicles in Parking Areas designated by Landlord
except for loading and unloading. During those periods of loading and unloading,
Tenant shall not unreasonably interfere with traffic flow around the Building or
the Project and loading and unloading areas of other tenants. Tenant shall not
park motor vehicles in designated Parking Areas after the conclusion of normal
daily business activity.
     7. Tenant shall not disturb, solicit or canvas any tenant or other occupant
of the Building or the Project and shall cooperate to prevent same.
     8. No person shall go on the roof without Landlord’s permission.
     9. Business machines and mechanical equipment belonging to Tenant which
cause noise or vibration that may be transmitted to the structure of the
Building, to such a degree as to be objectionable to Landlord or other tenants,
shall be placed and maintained by Tenant, at Tenant’s expense, on vibration
eliminators or in noise-dampening housing or other devices sufficient to
eliminate noise or vibration.
     10. All goods, including material used to store goods, delivered to the
Premises of Tenant shall be immediately moved into the Premises and shall not be
left in parking or receiving areas overnight.
     11. Tractor trailers which must be unhooked or parked with dolly wheels
beyond the concrete loading areas must use steel plates or wood blocks under the
dolly wheels to prevent

B-1



--------------------------------------------------------------------------------



 



damage to the asphalt paving surfaces. No parking or storing of such trailers
will be permitted in the Parking Areas or on streets adjacent thereto.
     12. Forklifts which operate on asphalt paving areas shall not have solid
rubber tires and shall only use tires that do not damage the asphalt.
     13. Tenant is responsible for the storage and removal of all trash and
refuse. All such trash and refuse shall be contained in suitable receptacles
stored behind screened enclosures at locations approved by Landlord.
     14. Tenant shall not store or permit the storage or placement of goods or
merchandise in or around the common areas surrounding the Premises. No displays
or sales of merchandise shall be allowed in the parking lots or other common
areas.
     15. Tenant shall not permit any animals, including, but not limited to, any
household pets, to be brought or kept in or about the Premises, the Building,
the Project or any of the common areas.

B-2



--------------------------------------------------------------------------------



 



Exhibit C
Form of Tenant Estoppel Certificate
     _________, a _________ (“Tenant”) hereby certifies to _________ and its
successors and assigns that Tenant leases from _________, a _________
(“Landlord”) approximately ___square feet of space (the “Premises”) in _________
pursuant to that certain Lease Agreement dated ______, ______ by and between
Landlord and Tenant, as amended by ____________ (collectively, the “Lease”), a
true and correct copy of which is attached hereto as Exhibit A. Tenant hereby
certifies to ____________, that as of the date hereof:
     1. The Lease is in full force and effect and has not been modified,
supplemented or amended, except as set forth in the introductory paragraph
hereof.
     2. Tenant is in actual occupancy of the Premises under the Lease and Tenant
has accepted the same. Landlord has performed all obligations under the Lease to
be performed by Landlord, including, without limitation, completion of all
tenant work required under the Lease and the making of any required payments or
contributions therefor. Tenant is not entitled to any further payment or credit
for tenant work.
     3. The initial term of the lease commenced ______, ______ and shall expire
______, ______. Tenant has the following rights to renew or extend the Term or
to expand the Premises: _______________.
     4. Tenant has not paid any rentals or other payments more than one
(1) month in advance except as follows: __________________.
     5. Base Rent payable under the Lease is _________ Dollars ($_________).
Base Rent and additional Rent have been paid through ______, ______. There
currently exists no claims, defenses, rights of set-off or abatement to or
against the obligations of Tenant to pay Base Rent or Additional Rent or
relating to any other term, covenant or condition under the Lease.
     6. There are no concessions, bonuses, free months’ rent, rebates or other
matters affecting the rentals except as follows: __________________.
     7. No security or other deposit has been paid with respect to the Lease
except as follows: _____________________.
     8. Landlord is not currently in default under the Lease and there are no
events or conditions existing which, with or without notice or the lapse of
time, or both, could constitute a default of Landlord under the Lease or entitle
Tenant to offsets or defenses against the prompt payment of rent except as
follows: _____________________. Tenant is not in default under any of the terms
and conditions of the lease nor is there now any fact or condition which, with
notice or lapse of time or both, will become such a default.

C-1



--------------------------------------------------------------------------------



 



     9. Tenant has not assigned, transferred, mortgaged or otherwise encumbered
its interest under the lease, nor subleased any of the Premises nor permitted
any person or entity to use the Premises except as follows:
_____________________.
     10. Tenant has no rights of first refusal or options to purchase the
property of which the Premises is a part.
     11. The Lease represents the entire agreement between the parties with
respect to Tenant’s right to use and occupy the Premises.
     Tenant acknowledges that the parties to whom this certificate is addressed
will be relying upon the accuracy of this certificate in connection with their
acquisition and/or financing of the Premises.
     In Witness Whereof, Tenant has caused this certificate to be executed this
_________ day of ______, ______.

          Tenant:   NovaRay, Inc.,
a Delaware Corporation
      By:           Name:           Title:      

C-2



--------------------------------------------------------------------------------



 



         

Exhibit D
Hazardous Materials Disclosure Certificate
     Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for Landlord to evaluate your proposed uses of the premises (the “Premises”) and
to determine whether to enter into a lease agreement with you as tenant. If a
lease agreement is signed by you and Landlord (the “Lease Agreement”), on an
annual basis in accordance with the provisions of Paragraph 32 of the Lease
Agreement, you are to provide an update to the information initially provided by
you in this certificate. Any questions regarding this certificate should be
directed to, and when completed, the certificate should be delivered to:

         
 
  Landlord:   Harbor Investment Partners
 
      c/o UBS Realty Investors llc
 
      455 Market Street, Suite 1540
 
      San Francisco, California 94105
 
      Attention: Asset Manager, Harbor Business Park
 
      Phone: (415) 538-4800
 
            Name of (Prospective) Tenant:      
 
    Mailing Address:      
 
 
           
 
 
            Contact Person, Title and Telephone Number(s):  
 
 
            Contact Person for Hazardous Waste Materials Management and
Manifests and Telephone Number(s):      
 
 
           
 
 
            Address of (Prospective) Premises:      
 
 
            Length of (Prospective) initial Term:      
 
 
           
 

1.   GENERAL INFORMATION:            Describe the proposed operations to take
place in, on, or about the Premises, including, without limitation, principal
products processed, manufactured or assembled, and services and activities to be
provided or otherwise conducted. Existing tenants should describe any proposed
changes to on-going operations.      
 
     
 

D-1



--------------------------------------------------------------------------------



 



2.   USE, STORAGE AND DISPOSAL OF HAZARDOUS MATERIALS

  2.1   Will any Hazardous Materials (as hereinafter defined) be used,
generated, treated, stored or disposed of in, on or about the Premises? Existing
tenants should describe any Hazardous Materials which continue to be used,
generated, treated, stored or disposed of in, on or about the Premises.      
Wastes                                Yes ¨           No ¨         Chemical
Products             Yes ¨           No ¨        
Other                                   Yes ¨           No ¨         If Yes is
marked, please explain:        
 
       
 
       
 
    2.2   If Yes is marked in Section 2.1, attach a list of any Hazardous
Materials to be used, generated, treated, stored or disposed of in, on or about
the Premises, including the applicable hazard class and an estimate of the
quantities of such Hazardous Materials to be present on or about the Premises at
any given time; estimated annual throughput; the proposed location(s) and method
of storage (excluding nominal amounts of ordinary household cleaners and
janitorial supplies which are not regulated by any Environmental Laws, as
hereinafter defined); and the proposed location(s) and method(s) of treatment or
disposal for each Hazardous Material, including the estimated frequency, and the
proposed contractors or subcontractors. Existing tenants should attach a list
setting forth the information requested above and such list should include
actual data from on-going operations and the identification of any variations in
such information from the prior year’s certificate.

3.   STORAGE TANKS AND SUMPS

  3.1   Is any above or below ground storage or treatment of gasoline, diesel,
petroleum, or other Hazardous Materials in tanks or sumps proposed in, on or
about the Premises? Existing tenants should describe any such actual or proposed
activities.         Yes ¨           No ¨         If yes, please explain:        
 
       
 
       
 

D-2



--------------------------------------------------------------------------------



 



4.   WASTE MANAGEMENT

  4.1   Has your company been issued an EPA Hazardous Waste Generator I.D.
Number? Existing tenants should describe any additional identification numbers
issued since the previous certificate.         Yes ¨           No ¨     4.2  
Has your company filed a biennial or quarterly reports as a hazardous waste
generator? Existing tenants should describe any new reports filed.         Yes ¨
          No ¨         If yes, attach a copy of the most recent report filed.

5.   WASTEWATER TREATMENT AND DISCHARGE

  5.1   Will your company discharge wastewater or other wastes to:        
______ storm drain?                ______ sewer?         ______ surface
water?            ______ no wastewater or other wastes discharged.        
Existing tenants should indicate any actual discharges. If so, describe the
nature of any proposed or actual discharge(s).        
 
       
 
    5.2   Will any such wastewater or waste be treated before discharge?        
Yes ¨           No ¨         If yes, describe the type of treatment proposed to
be conducted. Existing tenants should describe the actual treatment conducted.  
     
 
       
 

D-3



--------------------------------------------------------------------------------



 



6.   AIR DISCHARGES

  6.1   Do you plan for any air filtration systems or stacks to be used in your
company’s operations in, on or about the Premises that will discharge into the
air; and will such air emissions be monitored? Existing tenants should indicate
whether or not there are any such air filtration systems or stacks in use in, on
or about the Premises which discharge into the air and whether such air
emissions are being monitored.         Yes ¨           No ¨         If yes,
please describe:        
 
       
 
       
 
    6.2   Do you propose to operate any of the following types of equipment, or
any other equipment requiring an air emissions permit? Existing tenants should
specify any such equipment being operated in, on or about the Premises.        
______ Spray booth(s)                 ______ Incinerator(s)         ______ Dip
tank(s)                      ______ Other (Please describe)         ______
Drying oven(s)                ______ No Equipment Requiring Air Permits        
If yes, please describe:        
 
       
 
       
 
    6.3   Please describe (and submit copies of with this Hazardous Materials
Disclosure Certificate) any reports you have filed in the past thirty-six months
with any governmental or quasi-governmental agencies or authorities related to
air discharges or clean air requirements and any such reports which have been
issued during such period by any such agencies or authorities with respect to
you or your business operations.

D-4



--------------------------------------------------------------------------------



 



7. HAZARDOUS MATERIALS DISCLOSURES

  7.1   Has your company prepared or will it be required to prepare a Hazardous
Materials management plan (“Management Plan”) or Hazardous Materials Business
Plan and Inventory (“Business Plan”) pursuant to Fire Department or other
governmental or regulatory agencies’ requirements? Existing tenants should
indicate whether or not a Management Plan is required and has been prepared.    
    Yes ¨          No ¨         If yes, attach a copy of the Management Plan or
Business Plan. Existing tenants should attach a copy of any required updates to
the Management Plan or Business Plan.     7.2   Are any of the Hazardous
Materials, and in particular chemicals, proposed to be used in your operations
in, on or about the Premises listed or regulated under Proposition 65? Existing
tenants should indicate whether or not there are any new Hazardous Materials
being so used which are listed or regulated under Proposition 65.         Yes
¨          No ¨         If yes, please explain:        
 
       
 
       
 

8. ENFORCEMENT ACTIONS AND COMPLAINTS

  8.1   With respect to Hazardous Materials or Environmental Laws, has your
company ever been subject to any agency enforcement actions, administrative
orders, or consent decrees or has your company received requests for
information, notice or demand letters, or any other inquiries regarding its
operations? Existing tenants should indicate whether or not any such actions,
orders or decrees have been, or are in the process of being, undertaken or if
any such requests have been received.         Yes ¨          No ¨         If
yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Paragraph 32 of the Lease Agreement.    
   
 
       
 
       
 

D-5



--------------------------------------------------------------------------------



 



  8.2   Have there ever been, or are there now pending, any lawsuits against
your company regarding any environmental or health and safety concerns?        
Yes ¨          No ¨         If yes, describe any such lawsuits and attach copies
of the complaint(s), cross-complaint(s), pleadings and other documents related
thereto as requested by Landlord. Existing tenants should describe and attach a
copy of any new complaint(s), cross-complaint(s), pleadings and other related
documents not already delivered to Landlord pursuant to the provisions of
Paragraph 32 of the Lease Agreement.        
 
       
 
       
 
    8.3   Have there been any problems or complaints from adjacent tenants,
owners or other neighbors at your company’s current facility with regard to
environmental or health and safety concerns? Existing tenants should indicate
whether or not there have been any such problems or complaints from adjacent
tenants, owners or other neighbors at, about or near the Premises and the
current status of any such problems or complaints.         Yes ¨          No ¨  
      If yes, please describe. Existing tenants should describe any such
problems or complaints not already disclosed to Landlord under the provisions of
the signed Lease Agreement and the current status of any such problems or
complaints.        
 
       
 
       
 

9.   PERMITS AND LICENSES

  9.1   Attach copies of all permits and licenses issued to your company with
respect to its proposed operations in, on or about the Premises, including,
without limitation, any Hazardous Materials permits, wastewater discharge
permits, air emissions permits, and use permits or approvals. Existing tenants
should attach copies of any new permits and licenses as well as any renewals of
permits or licenses previously issued.

     As used herein, “Hazardous Materials” shall mean and include any substance
that is or contains (a) any “hazardous substance” as now or hereafter defined in
§ 101(14) of the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (“CERCLA”) (42 U.S.C. § 9601 et seq.) or any
regulations promulgated under CERCLA; (b) any “hazardous waste” as now or
hereafter defined in the Resource Conservation and Recovery Act, as amended
(“RCRA”) (42 U.S.C. § 6901 et seq.) or any regulations promulgated under RCRA;

D-6



--------------------------------------------------------------------------------



 



(c) any substance now or hereafter regulated by the Toxic Substances Control
Act, as amended (“TSCA”) (15 U.S.C. § 2601 et seq.) or any regulations
promulgated under TSCA; (d) petroleum, petroleum by-products, gasoline, diesel
fuel, or other petroleum hydrocarbons; (e) asbestos and asbestos-containing
material, in any form, whether friable or non-friable; (f) polychlorinated
biphenyls; (g) lead and lead-containing materials; or (h) any additional
substance, material or waste (i) the presence of which on or about the Premises
(A) requires reporting, investigation or remediation under any Environmental
Laws (as hereinafter defined), (B) causes or threatens to cause a nuisance on
the Premises or any adjacent property or poses or threatens to pose a hazard to
the health or safety of persons on the Premises or any adjacent property, or
(C) which, if it emanated or migrated from the Premises, could constitute a
trespass, or (ii) which is now or is hereafter classified or considered to be
hazardous or toxic under any Environmental Laws; and “Environmental Laws” shall
mean and include (a) CERCLA, RCRA and TSCA; and (b) any other federal, state or
local laws, ordinances, statutes, codes, rules, regulations, orders or decrees
now or hereinafter in effect relating to (i) pollution, (ii) the protection or
regulation of human health, natural resources or the environment, (iii) the
treatment, storage or disposal of Hazardous Materials, or (iv) the emission,
discharge, release or threatened release of Hazardous Materials into the
environment.

D-7



--------------------------------------------------------------------------------



 



     The undersigned hereby acknowledges and agrees that this Hazardous
Materials Disclosure Certificate is being delivered to Landlord in connection
with the evaluation of a Lease Agreement and, if such Lease Agreement is
executed, will be attached thereto as an exhibit. The undersigned further
acknowledges and agrees that if such Lease Agreement is executed, this Hazardous
Materials Disclosure Certificate will be updated from time to time in accordance
with Paragraph 32 of the Lease Agreement. The undersigned further acknowledges
and agrees that Landlord and its partners, lenders and representatives may, and
will, rely upon the statements, representations, warranties, and certifications
made herein and the truthfulness thereof in entering into the Lease Agreement
and the continuance thereof throughout the Term, and any renewals thereof, of
the Lease Agreement. I [print name] ____________, acting with full authority to
bind the (proposed) Tenant and on behalf of the (proposed) Tenant, certify,
represent and warrant that the information contained in this certificate is true
and correct.

                (Prospective) Tenant:

NovaRay, Inc.,
a Delaware Corporation
      By:           Title:        Date:              By:           Title:       
Date:     

D-8



--------------------------------------------------------------------------------



 



First Amendment to Lease
     This First Amendment To Lease (this “Amendment”) is entered into as of
January __, 2007 by and between Harbor Investment Partners, a California general
partnership (“Landlord”), and NovaRay, Inc., a Delaware corporation (“Tenant”).
Recitals
     A. Tenant and Landlord entered into that certain Lease Agreement, dated as
of July 1, 2005 (the “Lease”), which Lease covers certain premises consisting of
approximately twelve thousand twenty-two (12,022) rentable square feet located
at 1850 Embarcadero Road, Palo Alto, California 94303. Capitalized terms used
but not defined herein shall have the meanings ascribed to them in the Lease.
     B. Landlord and Tenant now desire to amend the Lease to extend the Term,
subject to each of the terms, conditions, and provisions set forth herein.
Agreement
     Now Therefore, in consideration of the agreements of Landlord and Tenant
herein contained and other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:
1. Lease Term
     The Lease Term is hereby extended for a period of twelve (12) months
commencing February 1, 2007 (the “Effective Date”) and ending on January 31,
2008 (the “Extended Term”).
2. Monthly Base Rent
     Commencing on the Effective Date and continuing through the end of the
Extended Term, the Monthly Base Rent payable by Tenant to Landlord shall be
Fifteen Thousand Six Hundred Twenty-Eight and 60/100 Dollars ($15,628.60).
3. Option to Renew
     Paragraph 50 of the Lease is hereby deleted and Tenant acknowledges that it
has no right to further extend the Term of the Lease.
4. General Provisions
     (a) Ratification and Entire Agreement. Except as expressly amended by this
Amendment, the Lease shall remain unmodified and in full force and effect. As
modified by this Amendment, the Lease is hereby ratified and confirmed in all
respects. In the event of any inconsistencies between the terms of this
Amendment and the Lease, the terms of this Amendment shall prevail. The Lease as
amended by this Amendment constitutes the entire understanding and agreement of
Landlord and Tenant with respect to the subject matter hereof, and all prior
agreements, representations, and understandings between Landlord and Tenant with

1



--------------------------------------------------------------------------------



 



respect to the subject matter hereof, whether oral or written, are or should be
deemed to be null and void, all of the foregoing having been merged into this
Amendment, Landlord and Tenant do each hereby acknowledge that it and/or its
counsel have reviewed and revised this Amendment, and agree that no rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall be employed in the interpretation of this Amendment. This
Amendment may be amended or modified only by an instrument in writing signed by
each of the Landlord and Tenant.
     (b) Brokerage. Tenant hereby represents and warrants to Landlord that
Tenant has not retained the services of any real estate broker, finder or any
other person whose services would form the basis for any claim for any
commission or fee in connection with, this Amendment or the transactions
contemplated hereby. Tenant hereby agrees to save, defend, indemnify and hold
Landlord free and harmless from all losses, liabilities, damages, and costs and
expenses arising from any breach of its warranty and representation as set forth
in the preceding sentence, including Landlord’s reasonable attorneys’ fees.
     (c) Authority; Applicable Law; Successors Bound. Landlord and Tenant do
each hereby represent and warrant to the other that this Amendment has been duly
authorized by all necessary action on the part of such party and that such party
has full power and authority to execute, deliver and perform its obligations
under this Amendment. This Amendment shall be governed by and construed under
the laws of the State of California, without giving effect to any principles of
conflicts of law that would result in the application of the laws of any other
jurisdiction. This Amendment shall inure to the benefit of and be binding upon
Landlord and Tenant and their respective successors and permitted assigns with
respect to the Lease.
     (d) Counterparts. This Amendment may be executed in counterparts each of
which shall be deemed an original but all of which taken together shall
constitute one and the same instrument.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     In Witness Whereof, Landlord and Tenant have executed this Amendment as of
the date first above written.

           Landlord:      Harbor Investment Partners,
a California general partnership
      By:   Embarcadero Road Investors LLC,
a Delaware limited liability company,
General Partner
      By:   UBS Realty Investors LLC,
a Massachusetts limited liability
company, its Manager
      By:   /s/ Timothy J. Cahill         Name:   Timothy J. Cahill       
Title:   Director - Asset Management   

           Tenant:      NovaRay, Inc.,
a Delaware corporation
      By:   /s/ Marc Whyte         Name:   Marc Whyte        Title:   CEO   

3